Exhibit 10.49

AMENDED AND RESTATED

WARRANT TO PURCHASE

MEMBERSHIP INTERESTS

OF

MEZZCO, L.L.C.

THIS WARRANT AND THE UNDERLYING SECURITIES ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES OR BLUE SKY LAWS AND MAY NOT BE
OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT (1)
PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES THAT IS
EFFECTIVE UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT RELATING TO THE DISPOSITION OF SECURITIES,
(2) IN ACCORDANCE WITH APPLICABLE STATE SECURITIES AND BLUE SKY LAWS AND (3) IN
ACCORDANCE WITH APPLICABLE STATE GAMING LAWS AND REQUIREMENTS AND RESTRICTIONS
IMPOSED BY THE NEVADA GAMING COMMISSION.

THE MEMBERSHIP INTERESTS ISSUABLE UPON EXERCISE OF THIS WARRANT ARE SUBJECT TO
THE PROVISIONS OF A CERTAIN AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT,
DATED AS OF NOVEMBER 30, 2006, INCLUDING CERTAIN RESTRICTIONS ON TRANSFER SET
FORTH THEREIN.  A COMPLETE AND CORRECT COPY OF SUCH AGREEMENT IS AVAILABLE FOR
INSPECTION AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON
WRITTEN REQUEST AND WITHOUT CHARGE.

WHEN THE LIMITED LIABILITY COMPANY ISSUING THE OWNERSHIP INTEREST REPRESENTED BY
THIS CERTIFICATE HAS BEEN LICENSED BY OR REGISTERED WITH THE NEVADA GAMING
COMMISSION, THE PURPORTED SALE, ASSIGNMENT, TRANSFER, PLEDGE, GRANTING OF ANY
OPTION TO PURCHASE OR OTHER DISPOSITION OF SUCH INTEREST SHALL BE INEFFECTIVE
UNLESS APPROVED IN ADVANCE BY THE COMMISSION.  IF AT ANY TIME THE COMMISSION
FINDS THAT A MEMBER IS UNSUITABLE TO HOLD SUCH INTEREST, THIS WARRANT AND THE
SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT SHALL BE SUBJECT TO REDEMPTION
AND/OR REPURCHASE, PURSUANT TO THE TERMS SET FORTH HEREIN.  BEGINNING ON THE
DATE WHEN THE COMMISSION SERVES NOTICE OR A DETERMINATION OF UNSUITABILITY
PURSUANT TO APPLICABLE LAW UPON THE COMPANY, IT SHALL BE UNLAWFUL FOR THE
UNSUITABLE MEMBER (A) TO RECEIVE ANY DIVIDEND OR INTEREST OR ANY PAYMENT OR
DISTRIBUTION OF ANY KIND, INCLUDING OF ANY SHARE OF THE DISTRIBUTION OF PROFITS
OR CASH OR ANY OTHER PROPERTY, OR PAYMENTS UPON DISSOLUTION, FROM THE COMPANY,
OTHER THAN A RETURN OF CAPITAL AS REQUIRED ABOVE; (B) TO EXERCISE DIRECTLY OR
THROUGH ANY PROXY, TRUSTEE OR NOMINEE ANY VOTING RIGHT CONFERRED BY THE MEMBER’S
INTEREST IN THE COMPANY; (C)


--------------------------------------------------------------------------------


TO PARTICIPATE IN THE MANAGEMENT OF THE COMPANY; OR (D) TO RECEIVE ANY
REMUNERATION (OTHER THAN THE REDEMPTION PRICE) IN ANY FORM FROM THE COMPANY OR
FROM ANY COMPANY HOLDING A GAMING LICENSE FOR SERVICES RENDERED OR OTHERWISE.

Warrant No. 1

 

August 9, 2004

 

 

 

MEZZCO, L.L.C., a Nevada limited liability company (the “Company”), hereby
certifies that, for value received and pursuant to the Securities Purchase
Agreement dated as of August 9, 2004, between the Company and the Purchasers
named therein (the “Purchase Agreement”), BEAR STEARNS SECURITIES CORP. F/A/O
POST TOTAL RETURN FUND, L.P. (together with its successors and permitted assigns
and any permitted transferees of this Warrant, and their successors and
permitted assigns, the “Holder”), is entitled, subject to the terms and
conditions set forth in this warrant (this “Warrant”) and subject to (i) all
applicable Gaming Laws and the requirements imposed by the Commission, and (ii)
Section 1.7 hereof, to purchase from the Company, at any time or times on or
after the date hereof, but not after 5:00 P.M., New York City time on December
9, 2012 or, if extended pursuant to Section 3.1, September 9, 2013 (the
“Expiration Date”), an aggregate of THREE HUNDRED ONE AND SEVENTY TWO ONE
HUNDREDTHS (301.72) duly authorized and validly issued units representing
Interests of the Company, which shall consist of (i) Class B Units of the
Company (the “Class B Units”), or (ii) if the Holder so elects, in its sole and
absolute discretion, either Class A Units of the Company (the “Class A Units”)
or a combination of Class A Units and Class B Units (such Class A Units and/or
Class B Units together with the securities issuable upon exercise of the
Warrants in accordance with the terms hereof, including, without limitation,
Section 2.2(b) and Section 2.2(e), which securities are issuable by an entity
other than the Company or issuable in a different class of securities,
collectively, the “Warrant Interests”).  At any time prior to the Expiration
Date but after a Qualified Public Offering and subject to all applicable Gaming
Laws and the requirements imposed by the Commission, this Warrant shall be
exercisable by Holder only for voting common equity securities of the same class
as those that are issued by the Company (or any successor thereto) in such
Qualified Public Offering.  The number of Warrant Interests issuable pursuant to
this Warrant shall be adjusted or readjusted from time to time as provided in
this Warrant.  The purchase price per unit at which each Warrant Interest shall
be purchased upon exercise of the Warrant shall be equal to $0.01 at all times
(the “Exercise Price”).

This Warrant is one of the “Warrants” originally issued pursuant to the Purchase
Agreement (collectively, the “Warrants,” such term to include any warrants
issued in substitution therefor), and the Holders of the Warrants shall be
collectively referred to herein as the “Holders”.  This Warrant was amended and
restated on                                      , 200    , and replaces the
Warrant for the same face amount of units issued on August 9, 2004.  The
Warrants evidence rights to purchase an aggregate of 17,500 units representing
membership interests of the Company, consisting of (i) Class B Units, or (ii) at
the election of the Holders of Warrants, either Class A Units or a combination
of Class A Units and Class B Units (the “Membership Interests”), subject to
adjustment as provided herein and therein.  As of August 9, 2004, the Warrant
Interests issuable upon exercise of the Warrants represented 17.5% of the
fully-diluted

2


--------------------------------------------------------------------------------


Equity Interests of the Company (after taking into account dilution from the
Mecca Options but excluding dilution from the Management Pool).

All capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Investor Rights Agreement.  Certain terms defined
herein are so defined in Section 6.17 or in the section referenced with respect
thereto in Section 6.18.


SECTION 1.              REGISTRATION; TRANSFERABILITY; EXERCISE; EXCHANGE OF
WARRANT

1.1.         Registration  The Company shall number and register the Warrants in
a register (the “Warrant Register”) maintained at the principal office of the
Company (its “Office”). The Company shall be entitled to treat the Holder of the
Warrants as the owner thereof for all purposes and shall not be bound to
recognize any equitable or other claim to or interest in such Warrants on the
part of any other Person.  Each transferee registered, or required to be
registered in the Warrant Register pursuant to Section 1.2 below, shall be
registered (or deemed to have been registered) for all purposes hereunder as of
the date of the surrender of this Warrant as provided in Section 1.2  and
compliance with the other provisions of Section 1.2.

1.2.         Transfer of Warrants  Subject to the restrictions on transfer set
forth in the Investor Rights Agreement (as defined below) and in Section 5.2
hereof, the Gaming Laws and any requirements or restrictions imposed by the
Commission, any Warrant may be transferred or endorsed to another party in whole
or in part by (i) surrendering to the Company the Warrant to be transferred,
endorsed or accompanied by a written instrument of transfer, in form reasonably
satisfactory to the Company, duly executed by the Holder thereof, (ii) supplying
the Company with an appropriate opinion of counsel in form reasonably
satisfactory to the Company, and investment letter, if deemed reasonably
necessary by counsel to the Company to assure compliance with the Securities
Act, and (iii) the transferee of such Warrant agreeing in writing to be bound by
the provisions of this Warrant, the Investor Rights Agreement, the Gaming Laws,
and any requirements or restrictions imposed by the Commission.  Upon receipt
thereof, the Company shall issue and deliver, in the name of the transferee, a
new Warrant for the same type and number of Warrant Interests, containing the
same terms as the surrendered Warrant.  The Company shall register in the
Warrant Register, each transferee of a Warrant transferred in compliance with
the terms of this Section 1.2 as the Holder of such transferred Warrant.  In the
case of the transfer of fewer than all of the rights evidenced by the
surrendered Warrant, the Company shall issue a new Warrant to the Holder thereof
for the same type and remaining number of such Warrants.


1.3.         MANNER OF EXERCISE; EXCHANGE.

(a)           Exercise  Subject to Sections 1.6 and 1.7 hereof, the Gaming Laws,
and the requirements or restrictions imposed by the Commission, the Holder may
exercise this Warrant, in whole or in part (except as to a fractional interest),
at any time and from time to time during normal business hours on any Business
Day on or prior to the Expiration Date, by (i) delivering to the Company a
written notice, in the form attached hereto as Exhibit A (the “Exercise
Notice”), duly executed by the Holder, specifying the number and type of Warrant
Interests to be issued to the Holder as a result of such exercise, (ii)
surrendering this Warrant to

3


--------------------------------------------------------------------------------


the Company, properly endorsed by the Holder (or if this Warrant has been
destroyed, stolen or has otherwise been misplaced, by delivering to the Company
an affidavit of loss duly executed by the Holder), and (iii) by tendering
payment for the Warrant Interests designated by the Exercise Notice in lawful
money of the United States in the form of cash, bank or certified check made
payable to the order of the Company, or by wire transfer of immediately
available funds, of an amount equal to the product of (A) the Exercise Price and
(B) the number of Warrant Interests as to which this Warrant is being exercised
and (iv) executing and delivering to the Company any and all documents and
certificates required for admission as a member of the Company.


(B)           NET EXCHANGE  SUBJECT TO THE GAMING LAWS AND THE REQUIREMENTS OR
RESTRICTIONS IMPOSED BY THE COMMISSION AND SECTION 1.7 HEREOF, THE HOLDER MAY,
IN LIEU OF EXERCISING OR CONVERTING THIS WARRANT PURSUANT TO THE TERMS OF
SECTION 1.3(A), ELECT TO EXCHANGE THIS WARRANT, IN WHOLE OR IN PART (EXCEPT AS
TO A FRACTIONAL INTEREST), AT ANY TIME AND FROM TIME TO TIME DURING NORMAL
BUSINESS HOURS ON ANY BUSINESS DAY ON OR PRIOR TO THE EXPIRATION DATE BY (I)
DELIVERING TO THE COMPANY A WRITTEN NOTICE, IN THE FORM ATTACHED HERETO AS
EXHIBIT B (THE “EXCHANGE NOTICE”), DULY EXECUTED BY THE HOLDER, SPECIFYING THE
NUMBER AND TYPE OF WARRANT INTERESTS TO BE ISSUED TO THE HOLDER AS A RESULT OF
SUCH EXCHANGE, AND (II) SURRENDERING THIS WARRANT TO THE COMPANY, PROPERLY
ENDORSED BY THE HOLDER (OR IF THIS WARRANT HAS BEEN DESTROYED, STOLEN OR HAS
OTHERWISE BEEN MISPLACED, BY DELIVERING TO THE COMPANY AN AFFIDAVIT OF LOSS DULY
EXECUTED BY THE HOLDER), AND THE HOLDER SHALL THEREUPON BE ENTITLED TO RECEIVE
THAT NUMBER OF WARRANT INTERESTS OF THE SAME TYPE BEING EXCHANGED, EQUAL TO THE
PRODUCT OF (A) THE NUMBER OF WARRANT INTERESTS ISSUABLE UPON EXERCISE OF THIS
WARRANT (OR, IF ONLY A PORTION OF THIS WARRANT IS BEING EXERCISED, ISSUABLE UPON
THE EXERCISE OF SUCH PORTION) FOR CASH, DETERMINED AS PROVIDED IN SECTION 2, AND
(B) A FRACTION, THE NUMERATOR OF WHICH IS THE FAIR MARKET VALUE (AS DEFINED
BELOW) PER UNIT OF MEMBERSHIP INTEREST AT THE TIME OF SUCH EXERCISE MINUS THE
EXERCISE PRICE IN EFFECT AT THE TIME OF SUCH EXERCISE, AND THE DENOMINATOR OF
WHICH IS THE FAIR MARKET VALUE PER UNIT OF MEMBERSHIP INTEREST AT THE TIME OF
SUCH EXERCISE, SUCH NUMBER OF INTERESTS SO ISSUABLE UPON SUCH EXCHANGE TO BE
ROUNDED UP OR DOWN TO THE NEAREST WHOLE NUMBER OF UNITS OF MEMBERSHIP INTEREST.


(C)           TAX STATUS. THE “EXCHANGE” OF THIS WARRANT PURSUANT TO SECTION
1.3(B) IS INTENDED TO QUALIFY AS A RECAPITALIZATION WITHIN THE MEANING OF
SECTION 368(A)(1)(E) OF THE CODE.  IT IS INTENDED THAT THE WARRANTS ARE AND
SHALL BE MERE UNEXERCISED OPTIONS FOR FEDERAL INCOME TAX PURPOSES.


(D)           FOR ALL PURPOSES OF THIS WARRANT (OTHER THAN THIS SECTION 1.3),
ANY REFERENCE HEREIN TO THE “EXERCISE” OF THIS WARRANT SHALL BE DEEMED TO
INCLUDE A REFERENCE TO THE EXCHANGE OF THIS WARRANT INTO WARRANT INTERESTS IN
ACCORDANCE WITH THE TERMS OF SECTION 1.3(B), AND ANY REFERENCE TO AN “EXERCISE
NOTICE” SHALL BE DEEMED TO INCLUDE A REFERENCE TO AN EXCHANGE NOTICE IN
ACCORDANCE WITH THE TERMS OF SECTION 1.3(B).

1.4.         When Exercise Effective  Subject to the Gaming Laws and the
requirements or restrictions imposed by the Commission and Section 1.7 hereof,
each exercise of this Warrant shall be deemed to have been effected immediately
prior to the close of business on the Business Day on which the Holder shall
have fulfilled all of the requirements of Section 1.3, and at such time the
Person or Persons in whose name or names any certificate or certificates for
units of

4


--------------------------------------------------------------------------------


Membership Interest shall be issuable upon such exercise as provided in Section
1.5 shall be deemed to have become the holder or holders of record thereof.

1.5.         Delivery of Certificates Upon Exercise  As soon as practicable
after exercise of this Warrant in accordance with this Section 1, but in no
event later than five Business Days after such exercise, the Company shall at
its expense cause to be issued in the name of and delivered to the Holder or,
subject to Section 5 of this Warrant, as the Holder may direct: (a) a
certificate or certificates for the number and type of Warrant Interests,
determined as provided in Section 2 of this Warrant, to which the Holder shall
be entitled upon such exercise and, (b) unless this Warrant has expired or has
been exercised in full, a new Warrant (or Warrants) substantially in the form
of, and on the terms in, this Warrant, for the number and type of Warrant
Interests remaining following such exercise (without giving effect to any
adjustment thereto), and shall be subject to adjustment as provided for in this
Warrant as of the date hereof.

1.6.         Exercise Subject to Gaming Approval  Notwithstanding any other
provision of this Warrant, the Holder of this Warrant may only exercise this
Warrant upon receipt of any and all applicable gaming licenses, findings of
suitability, approvals, appropriate waivers from the licensing requirements
pursuant to NGC Regulation 15B.070 or upon the Commission’s granting of an order
of registration to the Company that allows the Holder of this Warrant to
exercise this Warrant without receipt of all applicable gaming licenses,
findings of suitability or waivers from the licensing requirements or other
approvals (“Gaming Approvals”).  The Company will reasonably cooperate with the
Holder in obtaining any Gaming Approvals and meeting any other requirements that
the Gaming Authorities may impose in connection with such exercise (including by
filing a Form 10 with the Securities and Exchange Commission and the filing of
an application for registration as a publicly traded corporation by the
Commission after the Closing Date within one month of the written request by the
Required Interest).  The costs of obtaining Gaming Approval and meeting any
other requirements that the Gaming Authorities may impose in connection with
such exercise shall be borne equally by Libra Securities, LLC, on the one hand,
and the Required Interest, on the other hand).


1.7.         CMBS FACILITY  NOTWITHSTANDING ANY OTHER PROVISION OF THIS WARRANT,
THE HOLDER OF THIS WARRANT MAY NOT EXERCISE THIS WARRANT UNTIL SUCH TIME AS
EQUITYCO AND THE COMPANY, AS THE CASE MAY BE, HAVE COMPLIED WITH SECTIONS 3.9
AND 3.10 OF THE INVESTOR RIGHTS AGREEMENT; PROVIDED, HOWEVER, THE RESTRICTION ON
EXERCISE OF THIS WARRANT SHALL LAPSE ON MAY 29, 2007, REGARDLESS OF WHETHER
SECTIONS 3.9 AND 3.10 OF THE INVESTOR RIGHTS AGREEMENT HAVE BEEN COMPLIED WITH,
AND AFTER SUCH PERIOD, THE PROVISIONS OF THIS SECTION 1.7 SHALL HAVE NO EFFECT
AND THE HOLDER MAY EXERCISE THIS WARRANT IN ACCORDANCE WITH THE OTHER PROVISIONS
HEREOF.

1.8.         Cancellation of Warrant  Upon surrender of this Warrant for
exchange, substitution, transfer or exercise, the Company shall cancel and
retire it.


SECTION 2.  ADJUSTMENTS TO EXERCISE PRICE AND WARRANT INTERESTS

2.1.         General  The number of Warrant Interests that the Holder shall be
entitled to receive upon exercise of this Warrant shall be determined by
multiplying the number of Warrant Interests which would otherwise (but for the
provisions of this Section 2) be issuable upon such

5


--------------------------------------------------------------------------------


exercise, as designated by the Holder in the Exercise Notice, by a fraction, (i)
the numerator of which shall be the Exercise Price, and (ii) the denominator of
which shall be the Antidilution Price (as defined below) in effect on the date
of such exercise.  The price per unit of Membership Interest for the purposes of
calculating the number of Warrant Interests issuable hereunder (the
“Antidilution Price”) initially shall be $0.01.


2.2.         ADJUSTMENTS.


(A)           SUBDIVISION OR COMBINATION OF MEMBERSHIP INTERESTS  IF THE COMPANY
SHALL AT ANY TIME AFTER THE DATE HEREOF SUBDIVIDE ITS OUTSTANDING UNITS OF
MEMBERSHIP INTEREST INTO A GREATER NUMBER OF UNITS (BY ANY SPLIT, DIVIDEND OR
OTHERWISE), THEN THE ANTIDILUTION PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH
SUBDIVISION SHALL BE PROPORTIONATELY REDUCED, AND, CONVERSELY, IF THE COMPANY
SHALL AT ANY TIME AFTER THE DATE HEREOF COMBINE ITS OUTSTANDING UNITS OF
MEMBERSHIP INTEREST INTO A SMALLER NUMBER OF UNITS OF MEMBERSHIP INTEREST (BY
ANY REVERSE SPLIT OR OTHERWISE), THEN THE ANTIDILUTION PRICE IN EFFECT
IMMEDIATELY PRIOR TO SUCH COMBINATION SHALL BE PROPORTIONATELY INCREASED.


(B)           REORGANIZATION OR RECLASSIFICATION  IF ANY CAPITAL REORGANIZATION
OR RECLASSIFICATION OF THE MEMBERSHIP INTERESTS OF THE COMPANY SHALL BE EFFECTED
IN SUCH A WAY THAT HOLDERS OF MEMBERSHIP INTERESTS SHALL BE ENTITLED TO RECEIVE
MEMBERSHIP INTERESTS, SECURITIES OR ASSETS WITH RESPECT TO OR IN EXCHANGE FOR
MEMBERSHIP INTERESTS, THEN, AS A CONDITION OF SUCH REORGANIZATION OR
RECLASSIFICATION, LAWFUL AND ADEQUATE PROVISIONS SHALL BE MADE WHEREBY, SUBJECT
TO THE GAMING LAWS AND ANY REQUIREMENTS OR RESTRICTIONS IMPOSED BY THE
COMMISSION, THE HOLDER SHALL THEREUPON HAVE THE RIGHT TO RECEIVE, UPON THE BASIS
AND UPON THE TERMS AND CONDITIONS SPECIFIED HEREIN AND IN LIEU OF THE WARRANT
INTERESTS IMMEDIATELY THERETOFORE RECEIVABLE UPON THE EXERCISE OF THIS WARRANT
IN FULL, AS THE CASE MAY BE, SUCH MEMBERSHIP INTERESTS, SECURITIES OR ASSETS AS
MAY BE ISSUED OR PAYABLE WITH RESPECT TO OR IN EXCHANGE FOR A NUMBER OF
OUTSTANDING UNITS OF MEMBERSHIP INTEREST EQUAL TO THE NUMBER OF UNITS OF
MEMBERSHIP INTEREST IMMEDIATELY THERETOFORE RECEIVABLE UPON SUCH EXERCISE OF
THIS WARRANT IN FULL HAD SUCH REORGANIZATION OR RECLASSIFICATION NOT TAKEN
PLACE, AND IN ANY SUCH CASE APPRO­PRIATE PROVISIONS SHALL BE MADE WITH RESPECT
TO THE RIGHTS AND INTERESTS OF THE HOLDER TO THE END THAT THE PROVISIONS HEREOF
(INCLUDING, WITHOUT LIMITATION, PROVISIONS FOR ADJUSTMENTS OF THE ANTIDILUTION
PRICE) SHALL THEREAFTER BE APPLICABLE, AS NEARLY AS MAY BE, IN RELATION TO ANY
MEMBERSHIP INTERESTS, SECURITIES OR ASSETS THEREAFTER DELIVERABLE UPON THE
EXERCISE OF SUCH CONVERSION RIGHTS.


(C)           DIVIDENDS AND DISTRIBUTIONS

(i)          Dividends  If the Company at any time or from time to time after
the date hereof declares a dividend or makes any other distribution upon any
membership interests of the Company other than Membership Interests, which
dividend or distribution is payable in units of Membership Interest, Options (as
defined below) or Convertible Securities (as defined below), any Membership
Interests, Options or Convertible Securities, as the case may be, issuable in
payment of such dividend or distribution shall be deemed to have been issued or
sold without consideration, and the Antidilution Price shall be adjusted
pursuant to Section 2.2(d); provided, however, that no adjustment shall be made
to the Antidilution Price as a result of such dividend or distribution if the
Holder is entitled to, and actually receives such dividend or distribution in
accordance with Section 2.2(c)(ii)(B); provided, further, that if any adjustment
is

6


--------------------------------------------------------------------------------


made to the Antidilution Price as a result of the declaration of a dividend and
such dividend is not effected, the Antidilution Price shall be appropriately
readjusted to the Antidilution Price that would have been in effect had such
dividend not been declared.

(II)         OTHER DIVIDENDS AND DISTRIBUTIONS  IF THE COMPANY AT ANY TIME OR
FROM TIME TO TIME AFTER THE DATE HEREOF MAKES OR ISSUES, OR FIXES A RECORD DATE
FOR THE DETERMINATION OF HOLDERS OF MEMBERSHIP INTERESTS ENTITLED TO RECEIVE, A
DIVIDEND OR OTHER DISTRIBUTION (IN EACH CASE OTHER THAN TO PAY OPERATING
EXPENSES) PAYABLE IN:

(A)          CASH OR SECURITIES OR OTHER PROPERTY OF THE COMPANY OTHER THAN
MEMBERSHIP INTERESTS, OPTIONS OR CONVERTIBLE SECURITIES THEN THE HOLDER SHALL
RECEIVE SUCH DIVIDEND OR DISTRIBUTION AS IF THE HOLDERS HAD EXERCISED ALL OF THE
WARRANTS IN FULL ON THE DATE SUCH RECORD IS TAKEN; AND

(B)           MEMBERSHIP INTERESTS, OPTIONS OR CONVERTIBLE SECURITIES, THE
HOLDER SHALL RECEIVE SUCH DIVIDEND OR DISTRIBUTION AS IF THE HOLDER HAD
EXERCISED THE WARRANTS IN FULL ON THE DATE SUCH RECORD IS TAKEN; PROVIDED,
HOWEVER, THAT NO HOLDER SHALL BE REQUIRED TO ACCEPT ANY SUCH DIVIDEND OR
DISTRIBUTION IF IT DEEMS SUCH REFUSAL TO BE REQUIRED OR ADVISABLE UNDER
APPLICABLE LAW, IN WHICH CASE SUCH HOLDER’S RIGHTS TO RECEIVE SUCH DIVIDEND OR
DISTRIBUTION SHALL BE EXERCISABLE UPON THE EXERCISE OF THE WARRANT ON THE SAME
TERMS AS IF EXERCISED AS OTHERWISE CONTEMPLATED UNDER THIS PROVISION (AND,
WITHOUT DUPLICATION, THE ANTIDILUTION PRICE APPLICABLE TO SUCH HOLDER’S WARRANTS
SHALL BE ADJUSTED PURSUANT TO SECTION 2.2 WITH RESPECT TO SUCH DIVIDEND OR
DISTRIBUTION).

(III)        RESTRICTIONS ON DIVISIONS AND DISTRIBUTIONS.  THE DECLARATION OF A
DIVIDEND OR THE MAKING OF A DISTRIBUTION BY THE COMPANY SHALL AT ALL TIMES BE
SUBJECT TO THE GAMING LAWS AND ANY REQUIREMENTS OR RESTRICTIONS IMPOSED BY THE
COMMISSION.


(D)           ISSUANCES  EXCEPT AS PROVIDED IN SECTION 2.2(D)(VI) AND EXCEPT IN
THE CASE OF AN EVENT DESCRIBED IN SECTION 2.2(A), IF AT ANY TIME AFTER THE DATE
HEREOF THE COMPANY SHALL ISSUE OR SELL MEMBERSHIP INTERESTS (INCLUDING DEEMED
ISSUANCE OR SALES THEREOF) FOR A CONSIDERATION PER UNIT OF MEMBERSHIP INTEREST
LESS THAN THE CURRENT MARKET PRICE (AS DEFINED BELOW) PER UNIT OF MEMBERSHIP
INTEREST IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF SUCH ISSUANCE OR SALE (SUCH
DATE, THE “RELEVANT DATE”), THEN, UPON SUCH ISSUANCE OR SALE, THE ANTIDILUTION
PRICE THEN IN EFFECT SHALL BE ADJUSTED TO THE PRICE DETERMINED BY MULTIPLYING
THE ANTIDILUTION PRICE THEN IN EFFECT BY A FRACTION: (I) THE NUMERATOR OF WHICH
SHALL BE THE SUM OF (A) THE MEMBERSHIP INTERESTS DEEMED OUTSTANDING (AS DEFINED
BELOW) IMMEDIATELY PRIOR TO SUCH OFFERING INCLUDING, FOR THIS PURPOSE, ALL UNITS
OF MEMBERSHIP INTEREST THAT ARE THEN ISSUABLE UPON EXERCISE OR CONVERSION OF
OPTIONS AND CONVERTIBLE SECURITIES AND (B) THE NUMBER OF UNITS OF MEMBERSHIP
INTEREST THAT THE AGGREGATE CONSIDERATION RECEIVED BY THE COMPANY FOR THE TOTAL
NUMBER OF SUCH ADDITIONAL UNITS OF MEMBERSHIP INTEREST SO ISSUED OR SOLD (OR
DEEMED ISSUED OR SOLD) WOULD PURCHASE AT THE CURRENT MARKET PRICE ON THE
RELEVANT DATE; AND (II) THE DENOMINATOR OF WHICH SHALL BE THE SUM OF (A) THE
MEMBERSHIP INTERESTS DEEMED OUTSTANDING IMMEDIATELY PRIOR TO THE CONSUMMATION OF
SUCH ISSUANCE OR SALE, INCLUDING, FOR THIS PURPOSE, ALL MEMBERSHIP INTERESTS
THAT ARE THEN ISSUABLE UPON EXERCISE OR CONVERSION OF OPTIONS AND CONVERTIBLE
SECURITIES OUTSTANDING IMMEDIATELY PRIOR TO SUCH ISSUANCE OR SALE, AND (B) THE
NUMBER OF UNITS OF MEMBERSHIP INTEREST

7


--------------------------------------------------------------------------------


issued or sold and/or units of Membership Interest that are issuable upon
exercise or conversion of any Options or Convertible Securities issued or sold
for which an adjustment (or readjustment) to the Antidilution Price is being
made.

For purposes of this Section 2.2(d), the following shall also be applicable:

(i)            Issuance of Rights or Options  If the Company, at any time after
the date hereof grants (whether directly or by assumption in a merger or
otherwise) any warrants or other rights to subscribe for or to purchase, or any
options to purchase, units of Membership Interest or any membership interests or
security convertible into or exchangeable for units of Membership Interest (such
warrants, rights or options being called “Options” and such convertible or
exercisable membership interests or securities being called “Convertible
Securities”), in each case for consideration per unit of Membership Interest
(determined as provided in this paragraph and in Section 2.2(d)(iv)) less than
the Current Market Price per unit of Membership Interest then in effect, whether
or not such Options or Convertible Securities are immediately exercisable,
convertible, or exchangeable, then the total maximum number of units of
Membership Interest issuable upon the exercise of such Options, or upon
conversion or exchange of the total maximum amount of such Convertible
Securities issuable upon exercise of such Options, shall be deemed to have been
issued as of the date of granting of such Options, at a price per unit of
Membership Interest equal to the amount determined by dividing (A) the total
amount, if any, received or receivable by the Company as consideration for the
issuance of such Options, plus the minimum aggregate amount of additional
consideration payable to the Company upon the exercise of all such Options,
plus, in the case of such Options that relate to Convertible Securities, the
minimum aggregate amount of additional consideration, if any, payable upon the
issuance or sale of such Convertible Securities and upon the conversion or
exchange of Convertible Securities, by (B) the total maximum number of units of
Membership Interests deemed to have been so issued.  Except as otherwise
provided in Section 2.2(d)(iii), no adjustment of the Antidilution Price shall
be made upon the actual issuance of such Membership Interests or of such
Convertible Securities upon exercise of such Options or upon the actual issuance
of such Membership Interests upon conversion or exchange of such Convertible
Securities.

(ii)           Issuance of Convertible Securities  If the Company, at any time
after the date hereof issues or sells any Convertible Securities for
consideration per unit of Membership Interest (determined as provided in this
paragraph and in Section 2.2(d)(iv)) less than the Current Market Price then in
effect, whether or not the right to exchange or convert any such Convertible
Securities is immediately exercisable, then the total maximum number of units of
Membership Interest issuable upon conversion or exchange of all such Convertible
Securities shall be deemed to have been issued as of the date of the issuance or
sale of such Convertible Securities, at a price per unit of Membership Interest
equal to the amount determined by dividing (A) the total amount, if any,
received or receivable by the Company as consideration for the issuance or sale
of such Convertible Securities, plus the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange
thereof, by (B) the total maximum number of units of Membership Interest deemed
to have been so issued; provided, however, that (1) except as otherwise provided
in Section 2.2(d)(iii), no adjustment of the Antidilution Price shall be made
upon the actual issuance of such Membership Interests upon conversion or
exchange of such Convertible Securities and (2) if any such

8


--------------------------------------------------------------------------------


issuance or sale of such Convertible Securities is made upon exercise of any
Options to purchase any such Convertible Securities, no further adjustment of
the Antidilution Price shall be made by reason of such issuance or sale.

(iii)          Change in Option Price or Conversion Rate; Termination of Options
or Convertible Securities  If a change occurs in (A) the maximum number of units
of Membership Interest issuable in connection with any Option referred to in
Section 2.2(d)(i) or any Convertible Securities referred to in Section 2.2(d)(i)
or (ii), (B) the purchase price provided for in any Option referred to in
Section 2.2(d)(i), (C) the additional consideration, if any, payable upon the
conversion or exchange of any Convertible Securities referred to in Section
2.2(d)(i) or (ii), or (D) the rate at which Convertible Securities referred to
in Section 2.2(d)(i) or (ii) are convertible into or exchangeable for units of
Membership Interest, (in each case, other than in connection with an event
described in Section 2.2(a)),then the Antidilution Price in effect at the time
of such event shall be readjusted to the Antidilution Price that would have been
in effect at such time had such Options or Convertible Securities that remain
outstanding provided for such changed maximum number of membership interests,
purchase price, additional consideration or conversion rate, as the case may be,
at the time initially granted, issued or sold.  Upon the termination of any such
Option or any such right to convert or exchange such Convertible Securities, the
Antidilution Price then in effect hereunder shall be increased to the
Antidilution Price that would have been in effect at the time of such
termination had such Option or Convertible Securities, to the extent outstanding
immediately prior to such termination (i.e., to the extent that fewer than the
number of units of Membership Interests deemed to have been issued in connection
with such Option or Convertible Securities were actually issued), never been
issued or been issued at such higher price, as the case may be.

(iv)          Consideration for Membership Interests  In case any units of
Membership Interest are issued or sold, or deemed issued or sold for cash, the
consideration received therefor shall be deemed to be the amount received or to
be received by the Company therefor (determined with respect to deemed issuances
and sales in connection with Options and Convertible Securities in accordance
with clause (A) of Section 2.2(d)(i) or Section 2.2(d)(ii), as appropriate)
determined in the manner set forth below in this Section 2.2(d)(iv).  If any
units of Membership Interest are issued or sold, or deemed issued or sold, for a
consideration other than cash, the amount of the consideration other than cash
received by the Company shall be deemed to be the fair value of such
consideration received or to be received by the Company (determined with respect
to deemed issuances and sales in connection with Options and Convertible
Securities in accordance with clause (A) of Section 2.2(d)(i) or
Section 2.2(d)(ii), as appropriate) as determined in good faith by EquityCo,
L.L.C., a Nevada limited liability company, as the sole member of the Company
(the “ Member”) and Holders holding Warrants representing in excess of 50% of
the Warrant Interests issuable upon exercise of all outstanding Warrants (a
“Required Interest”).  If any Options are issued in connection with the issuance
and sale of other securities of the Company, together comprising one integral
transaction in which no specific consideration is allocated to such Options by
the parties thereto, such Options shall be deemed to have been issued for such
consideration as determined in good faith by the Member and a Required Interest;
provided, that if the Member and a Required Interest are unable to reach
agreement as to the value of such consideration, then the value thereof will be
determined by an Appraiser as provided in Section 6.1.

9


--------------------------------------------------------------------------------


(v)           Indeterminable Amounts  In calculating any adjustment to the
Antidilution Price pursuant to this Section 2.2(d), any Options or Convertible
Securities that provide, as of the effective date of such adjustment, for the
issuance upon exercise or conversion thereof of an indeterminable number of
units of Membership Interest shall (together with the units of Membership
Interest issuable upon exercise or conversion thereof) be disregarded for
purposes of the calculation of Membership Interests Deemed Outstanding;
provided, that at such time as a number of units of Membership Interest issuable
upon exercise or conversion of such Options or Convertible Securities becomes
determinable, then the Antidilution Price shall be adjusted as provided in
Section 2.2(d)(iii).

(vi)          Certain Issues of Membership Interests Excepted  Notwithstanding
anything herein to the contrary, no adjustment to the number of Warrant
Interests or the Antidilution Price shall be made in the case of an issuance
from and after the date hereof of  (i) issuances, grants or sales of Membership
Interests (or Options or Convertible Securities for Membership Interests) to
employees of the Company and its Subsidiaries (other than employees that are
affiliated with BH/RE) in an aggregate amount not to exceed 6,000 Class B Units
(subject to adjustments pursuant to Sections 2.2(a), 2.2 (b) and 2.2(c)) (the
“Management Pool”), (ii) units of Membership Interest upon exercise of the
Warrants, and (iii) units of Membership Interest (or Options or Convertible
Securities for Membership Interests) acquired by the Holder hereof through the
exercise of the Holder’s pre-emptive rights pursuant to Section 4.1 of the
Investor Rights Agreement.

(vii)         Membership Interests Deemed Outstanding.  For purposes of this
Section 2.2(d), the term “Membership Interests Deemed Outstanding” shall mean,
at any time, the sum of (A) the number of units of Membership Interest
outstanding immediately prior to the Relevant Date (including for this purpose
all Membership Interest issuable upon exercise or conversion of any Options or
Convertible Securities outstanding immediately prior to the Relevant Date), plus
(B) the number of units of Membership Interest issued or sold (or deemed issued
or sold) after the Relevant Date, the issuance or sale of which resulted in an
adjustment to the Antidilution Price pursuant to Section 2.2(d)(iii), plus (C)
the number of units of Membership Interest deemed issued or sold pursuant to
Section 2.2(d)(v) above; provided, that Membership Interests Deemed Outstanding
shall not include the Warrant Interests or any units of Membership Interest
issuable upon exercise of the Warrant Interests.

(e)             Adjustment for Merger, Consolidation, Liquidation etc  Upon any
merger or consolidation of the Company with or into another limited liability
company (or other legal entity), or any sale of all or substantially all of the
assets of the Company to another limited liability company (or other legal
entity), subject to the Gaming Laws and any requirements or restrictions imposed
by the Commission, this Warrant shall automatically convert into the right to
receive the kind and amount of membership interests or other securities or
property to which a Holder of the number of units of Membership Interest of the
Company deliverable upon the exercise of this Warrant in full would have been
entitled upon such merger, consolidation, or asset sale (and any distribution of
assets to members of the Company following such asset sale).  The Company shall
use reasonable best efforts to structure and consummate any merger,
consolidation or such sale, to permit the Holder to participate in such
transaction on an as exercised basis. Notwithstanding anything to the contrary
contained herein but subject

10


--------------------------------------------------------------------------------


to the Gaming Laws and any requirements or restrictions imposed by the
Commission, each Holder shall have the right to exercise the Warrant immediately
prior to or simultaneously with the consummation of such merger, consolidation,
or asset sale in accordance with the provisions of Section 1.

(II)           THE COMPANY SHALL NOT EFFECT ANY SUCH CONSOLIDATION, MERGER OR
SALE, UNLESS PRIOR TO OR SIMULTANEOUSLY WITH THE CONSUMMATION THEREOF THE
SUCCESSOR (IF OTHER THAN THE COMPANY) RESULTING FROM SUCH CONSOLIDATION OR
MERGER OR THE PERSON PURCHASING SUCH ASSETS SHALL ASSUME BY WRITTEN INSTRUMENT
EXECUTED AND DELIVERED TO THE HOLDER, THE OBLIGATION TO DELIVER TO THE HOLDER
SUCH MEMBERSHIP INTERESTS, SECURITIES OR ASSETS AS, IN ACCORDANCE WITH THE
FOREGOING PROVISIONS, THE HOLDER MAY BE ENTITLED TO RECEIVE UPON THE AUTOMATIC
CONVERSION, OR EXERCISE, OF THIS WARRANT, AS APPLICABLE.

(III)          SUBJECT TO THE GAMING LAWS AND ANY REQUIREMENTS OR RESTRICTIONS
IMPOSED BY THE COMMISSION, UPON ANY LIQUIDATION, DISSOLUTION OR WINDING UP OF
THE COMPANY, THE HOLDER SHALL RECEIVE SUCH CASH OR PROPERTY (LESS THE EXERCISE
PRICE) WHICH THE HOLDER WOULD HAVE BEEN ENTITLED TO RECEIVE UPON THE HAPPENING
OF SUCH LIQUIDATION, DISSOLUTION OR WINDING UP HAD THE WARRANTS BEEN EXERCISED
AND THE WARRANT INTERESTS ISSUED IMMEDIATELY PRIOR TO THE OCCURRENCE OF SUCH
LIQUIDATION, DISSOLUTION OR WINDING UP, AND, UPON THE HOLDER’S RECEIPT OF SUCH
CASH OR PROPERTY, THE WARRANTS SHALL TERMINATE.


(F)             ADDITIONAL WARRANTS UPON CERTAIN EVENTS; OTHER ADJUSTMENTS.  THE
NUMBER OF WARRANT INTERESTS ISSUABLE UPON EXERCISE OR CONVERSION HEREOF SHALL BE
INCREASED AS SET FORTH BELOW UPON THE OCCURRENCE OF THE FOLLOWING EVENTS:

(I)            [RESERVED]

(II)           [RESERVED]

(III)          [RESERVED]

(IV)          UPON THE INCURRENCE OF INDEBTEDNESS OTHER THAN PERMITTED
INDEBTEDNESS OR INDEBTEDNESS INCURRED IN A REFINANCING OF THE OUTSTANDING
PRINCIPAL AMOUNT OF PERMITTED INDEBTEDNESS (TOGETHER WITH ANY ACCRUED INTEREST,
PREMIUMS AND ANY REASONABLE FEES AND EXPENSES INCURRED THEREWITH) (SUCH AMOUNT,
THE “DEBT THRESHOLD”), THE NUMBER OF WARRANT INTERESTS ISSUABLE UPON EXERCISE OR
CONVERSION HEREOF SHALL BE INCREASED BY THE NUMBER OF UNITS OF MEMBERSHIP
INTERESTS AS IS NECESSARY TO PROVIDE THE HOLDER WITH AN ADDITIONAL 0.0172%
INTEREST IN THE FULLY-DILUTED EQUITY OF THE COMPANY AS OF THE CLOSING DATE FOR
EACH $5,000,000 OF INDEBTEDNESS IN EXCESS OF THE DEBT THRESHOLD (APPLIED
PROPORTIONALLY FROM THE FIRST DOLLAR IN EXCESS OF THE DEBT THRESHOLD), SUBJECT
TO DILUTION FROM THE MANAGEMENT POOL.  ADJUSTMENTS UNDER THIS SECTION 2.2(F)(IV)
SHALL BE MADE FROM TIME TO TIME AS THE COMPANY INCURS INDEBTEDNESS IN EXCESS OF
THE DEBT THRESHOLD; PROVIDED, THAT ADJUSTMENT UNDER THIS SECTION 2.2(F)(IV)
SHALL BE MADE ONLY ONCE FOR EACH DOLLAR OF INDEBTEDNESS IN EXCESS OF THE DEBT
THRESHOLD.  FOR CLARITY, NO ADJUSTMENT HEREUNDER SHALL BE MADE IN CONNECTION
WITH THE CLOSING OF THE CMBS FACILITY OR THE INCURRENCE OF ANY THIRD-PARTY
REFINANCING OF INDEBTEDNESS

11


--------------------------------------------------------------------------------


INCLUDING ANY ACCRUED INTEREST, PREMIUMS AND ANY REASONABLE FEES AND EXPENSES
INCURRED AS A RESULT OF SUCH THIRD-PARTY REFINANCING);

(V)           UPON CONTRIBUTION OF THE ADDITIONAL CAPITAL AMOUNT (AS DEFINED IN
SECTION 7.1 OF THE INVESTOR RIGHTS AGREEMENT) TO THE EQUITY OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES, THE NUMBER OF WARRANT INTERESTS ISSUABLE UPON EXERCISE
OR CONVERSION HEREOF SHALL BE INCREASED BY THE NUMBER OF UNITS OF MEMBERSHIP
INTERESTS AS IS NECESSARY TO MAINTAIN AT LEAST THE SAME PERCENTAGE INTEREST IN
THE COMPANY AND, INDIRECTLY, IN ITS SUBSIDIARIES, THAT THIS WARRANT REPRESENTED
IMMEDIATELY PRIOR TO SUCH ISSUANCE (INCLUDING, FOR PURPOSES OF THIS CLAUSE (V),
ANY INTEREST ACQUIRED BY THE HOLDER OF THIS WARRANT IN CONNECTION WITH THE
CONTRIBUTION OF THE ADDITIONAL CAPITAL AMOUNT THROUGH THE EXERCISE OF THE
HOLDER’S PRE-EMPTIVE RIGHTS PURSUANT TO SECTION 4.1 OF THE INVESTOR RIGHTS
AGREEMENT);  PROVIDED, THAT NO ADJUSTMENT UNDER THIS SECTION SHALL BE MADE WITH
RESPECT TO THE CLOSING OF THE CMBS FACILITY OR WITH RESPECT TO ANY PROCEEDS
RECEIVED BY THE COMPANY OR ITS SUBSIDIARIES FROM THE ISSUANCE OF THE
INDEBTEDNESS TO REFINANCE OTHER INDEBTEDNESS (INCLUDING ANY ACCRUED INTEREST,
PREMIUMS AND ANY REASONABLE FEES AND EXPENSES INCURRED AS A RESULT OF SUCH
THIRD-PARTY REFINANCING); AND

(VI)          UPON THE ISSUANCE OF ANY UNITS OF MEMBERSHIP INTERESTS OF THE
COMPANY TO ANY GUARANTOR OF INDEBTEDNESS FOR THE REASONS SPECIFIED IN SECTION
7.11 (CMBS GUARANTEES; REIMBURSEMENT) OF THE INVESTOR RIGHTS AGREEMENT, THE
NUMBER OF WARRANT INTERESTS ISSUABLE UPON EXERCISE OR CONVERSION HEREOF SHALL BE
INCREASED BY THE NUMBER OF UNITS OF MEMBERSHIP INTERESTS AS IS NECESSARY TO
MAINTAIN AT LEAST THE SAME PERCENTAGE INTEREST IN THE COMPANY AND, INDIRECTLY,
IN ITS SUBSIDIARIES, THAT THIS WARRANT REPRESENTED IMMEDIATELY PRIOR TO SUCH
ISSUANCE OF UNITS OF MEMBERSHIP INTERESTS (INCLUDING, FOR PURPOSES OF THIS
CLAUSE (VI), ANY INTEREST ACQUIRED BY THE HOLDER OF THIS WARRANT IN CONNECTION
WITH SUCH ISSUANCE OF UNITS OF MEMBERSHIP INTERESTS THROUGH THE EXERCISE OF THE
HOLDER’S PRE-EMPTIVE RIGHTS PURSUANT TO SECTION 4.1 OF THE INVESTOR RIGHTS
AGREEMENT).

(VII)         UPON THE ISSUANCE OF ANY UNITS OF MEMBERSHIP INTERESTS OF THE
COMPANY TO ANY PERSON MAKING ALL OR A PORTION OF THE MINIMUM CAPITAL
CONTRIBUTION FOR THE REASONS SPECIFIED IN SECTION 8.4 (LIMITATIONS ON INCURRENCE
OF INDEBTEDNESS AND ISSUANCE OF INTEREST) OF THE INVESTOR RIGHTS AGREEMENT , THE
NUMBER OF WARRANT INTERESTS ISSUABLE UPON EXERCISE OR CONVERSION HEREOF SHALL BE
INCREASED BY THE NUMBER OF UNITS OF MEMBERSHIP INTERESTS AS IS NECESSARY TO
MAINTAIN AT LEAST THE SAME PERCENTAGE INTEREST IN THE COMPANY AND, INDIRECTLY,
IN ITS SUBSIDIARIES, THAT THIS WARRANT REPRESENTED IMMEDIATELY PRIOR TO SUCH
ISSUANCE OF UNITS OF MEMBERSHIP INTERESTS (INCLUDING, FOR PURPOSES OF THIS
CLAUSE (VII), ANY INTEREST ACQUIRED BY THE HOLDER OF THIS WARRANT IN CONNECTION
WITH SUCH ISSUANCE OF UNITS OF MEMBERSHIP INTERESTS THROUGH THE EXERCISE OF THE
HOLDER’S PRE-EMPTIVE RIGHTS PURSUANT TO SECTION 4.1 OF THE INVESTOR RIGHTS
AGREEMENT).

(VIII)        IN THE EVENT OF ANY BREACH BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OF ANY OF THE TERMS OF THE RESTRUCTURING DOCUMENTS (INCLUDING A
BREACH THAT RESULTS FROM A FAILURE TO DISCLOSE THE EXISTENCE OF ANY “DEFAULT” OR
“EVENT OF DEFAULT” (EACH AS DEFINED IN THE PURCHASE AGREEMENT) UNDER THE
PURCHASE AGREEMENT AS OF THE

12


--------------------------------------------------------------------------------


DATE OF THE RESTRUCTURING AGREEMENT) THAT REMAINS UNCURED FOR A PERIOD OF TWENTY
(20) DAYS AFTER WRITTEN NOTICE OF SUCH BREACH IS PROVIDED TO THE COMPANY, AND
FOR EACH SUCH TWENTY-DAY PERIOD THEREAFTER THAT SUCH BREACH REMAINS UNCURED, THE
NUMBER OF WARRANT INTERESTS ISSUABLE UPON EXERCISE OR CONVERSION HEREOF SHALL BE
INCREASED BY THE NUMBER OF UNITS OF MEMBERSHIP INTERESTS AS IS NECESSARY TO
PROVIDE THE HOLDER WITH AN ADDITIONAL 0.0172% INTEREST IN THE FULLY-DILUTED
EQUITY OF THE COMPANY; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ADJUSTMENTS
MADE PURSUANT TO THIS CLAUSE (VIII) RESULT IN AN AGGREGATE INCREASE OF MORE THAN
AN ADDITIONAL 3.44% INTEREST IN THE FULLY-DILUTED EQUITY OF THE COMPANY. 
ADJUSTMENTS UNDER THIS SECTION 2.2(F)(VIII) SHALL BE MADE FROM TIME TO TIME FOR
EACH TWENTY-DAY PERIOD SUCH BREACH BY THE COMPANY REMAINS UNCURED.

  Any adjustment made pursuant to clauses (iv), (v), (vi) or (vii) of this
Section 2.2(f) shall be the exclusive adjustment made to the number of Warrant
Interests in connection with the contribution or issuance giving rise to such
adjustment.  Upon any adjustment pursuant to this Section 2.2(f), a
corresponding reduction shall be made to the Antidilution Price.


(G)           RECORD DATE  IF THE COMPANY TAKES A RECORD OF THE HOLDERS OF ITS
MEMBERSHIP INTERESTS FOR THE PURPOSE OF ENTITLING THEM (A) TO RECEIVE A DIVIDEND
OR OTHER DISTRIBUTION PAYABLE IN MEMBERSHIP INTERESTS, OPTIONS OR CONVERTIBLE
SECURITIES, OR (B) TO SUBSCRIBE FOR OR PURCHASE MEMBERSHIP INTERESTS, OPTIONS OR
CONVERTIBLE SECURITIES, THEN SUCH RECORD DATE SHALL BE DEEMED TO BE THE DATE OF
THE ISSUANCE OR SALE OF THE MEMBERSHIP INTERESTS DEEMED TO HAVE BEEN ISSUED OR
SOLD UPON THE DECLARATION OF SUCH DIVIDEND OR THE MAKING OF SUCH OTHER
DISTRIBUTION OR THE DATE OF THE GRANTING OF SUCH RIGHT OF SUBSCRIPTION OR
PURCHASE, AS THE CASE MAY BE.


(H)           OTHER DILUTIVE EVENTS.  IN CASE ANY EVENT SHALL OCCUR AS TO WHICH,
BUT FOR THIS SECTION 2.2(H), THE PROVISIONS OF THIS SECTION 2 ARE NOT DIRECTLY
APPLICABLE, AND THE FAILURE TO MAKE ANY ADJUSTMENT WOULD NOT IN THE OPINION OF
THE HOLDER FAIRLY PROTECT THE PURCHASE RIGHTS REPRESENTED BY THIS WARRANT IN
ACCORDANCE WITH THE ESSENTIAL INTENT AND PRINCIPLES OF SUCH SECTIONS, THEN, IN
EACH CASE, AT THE REQUEST OF THE REQUIRED INTEREST, THE COMPANY SHALL APPOINT AN
APPRAISER, WHICH SHALL GIVE ITS OPINION UPON THE ADJUSTMENT, IF ANY, ON THE
BASIS CONSISTENT WITH THE ESSENTIAL INTENT AND PRINCIPLES ESTABLISHED IN THIS
SECTION 2, NECESSARY TO PRESERVE, WITHOUT DILUTION, THE PURCHASE RIGHTS BY THIS
WARRANT.  UPON RECEIPT OF SUCH APPRAISER’S OPINION, WHICH SHALL BE APPLICABLE TO
ALL HOLDERS, THE COMPANY SHALL PROMPTLY MAIL A COPY THEREOF TO THE HOLDERS AND
SHALL MAKE THE ADJUSTMENTS DESCRIBED THEREIN, IF ANY.


SECTION 3.  REDEMPTION AND CANCELLATION OF WARRANTS


3.1.         PUT RIGHT.


(A)           IN THE EVENT THAT THE COMPANY HAS NOT CONSUMMATED A LIQUIDITY
EVENT ON OR BEFORE DECEMBER 9, 2011, THE HOLDER MAY DEMAND AT ANY TIME FROM SUCH
DATE UNTIL THE EXPIRATION DATE (THE “PUT PERIOD”) THAT THE COMPANY PURCHASE (OR
CAUSE TO BE PURCHASED) THIS WARRANT AND ANY WARRANT INTERESTS HELD BY THE HOLDER
(THE “PUT SECURITIES”) FOR THE REDEMPTION PRICE BY DELIVERY OF A WRITTEN NOTICE
TO THE COMPANY (THE DATE SUCH NOTICE IS DELIVERED TO THE COMPANY SHALL
HEREINAFTER BE REFERRED TO AS THE “PUT DEMAND DATE”); PROVIDED, THAT PRIOR TO
THE

13


--------------------------------------------------------------------------------



COMMENCEMENT OF THE PUT PERIOD, THE COMPANY MAY ELECT, BY DELIVERING PRIOR
WRITTEN NOTICE TO THE HOLDER NO LATER THAN 180 DAYS PRIOR TO THE COMMENCEMENT OF
THE PUT PERIOD, TO EXTEND THE COMMENCEMENT OF THE PUT PERIOD AND THE EXPIRATION
DATE TO SEPTEMBER 9, 2012.  WITHIN TEN BUSINESS DAYS OF THE PUT DEMAND DATE, THE
COMPANY SHALL DELIVER A NOTICE TO THE HOLDER IDENTIFYING THE REDEMPTION PRICE
AND PROVIDING THE CALCULATIONS THEREOF.  THE COMPANY SHALL PAY THE REDEMPTION
PRICE TO SUCH HOLDER AS SOON AS REASONABLY PRACTICABLE (THE “PUT PAYMENT DATE”),
BUT IN NO EVENT LATER THAN 180 DAYS AFTER THE PUT DEMAND DATE (THE “PUT DEMAND
PERIOD”), UPON SURRENDER OF THIS WARRANT, TOGETHER WITH ANY CERTIFICATES
EVIDENCING ANY OTHER PUT SECURITIES, TO THE COMPANY, AT ITS OFFICE, OR, IF
REQUESTED BY SUCH HOLDER WITHOUT SURRENDER OF THIS WARRANT OR SUCH OTHER
CERTIFICATES, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT OR
ACCOUNTS DESIGNATED IN WRITING BY THE HOLDER; PROVIDED, HOWEVER, THAT THE
FOREGOING OBLIGATIONS OF THE COMPANY, AND THE TIME PERIODS IN WHICH THEY MUST BE
PERFORMED, SHALL BE SUBJECT TO THE GAMING LAWS AND ANY REQUIREMENTS OR
RESTRICTIONS IMPOSED BY THE COMMISSION.  THE RIGHT OF THE HOLDER TO DEMAND THAT
THE COMPANY PURCHASE THE PUT SECURITIES IS REFERRED TO AS THE HOLDER’S “PUT
RIGHT”.


(B)           UPON SURRENDER OF THIS WARRANT IN ACCORDANCE WITH SECTION 3.1(A)
FOR PAYMENT OF THE REDEMPTION PRICE, THE RIGHT TO PURCHASE WARRANT INTERESTS
REPRESENTED BY THIS WARRANT SHALL TERMINATE, AND THIS WARRANT SHALL REPRESENT
THE RIGHT OF THE HOLDER TO RECEIVE ONLY THE APPLICABLE REDEMPTION PRICE FROM THE
COMPANY IN ACCORDANCE WITH SECTION 3.1.


(C)           AUTOMATIC CONVERSION INTO DEBT  IN THE EVENT THAT THE COMPANY
FAILS TO PURCHASE THIS WARRANT PRIOR TO THE EXPIRATION OF THE PUT DEMAND PERIOD
AFTER USING ITS BEST EFFORTS TO DO SO, THEN ALL OBLIGATIONS OF THE COMPANY TO
PAY THE REDEMPTION PRICE PURSUANT TO SECTION 3.1(A) SHALL, SUBJECT TO THE GAMING
LAWS AND ANY REQUIREMENTS OR RESTRICTIONS IMPOSED BY THE COMMISSION, CONVERT
AUTOMATICALLY WITHOUT ANY FURTHER ACTION OR ACKNOWLEDGMENT ON THE PART OF THE
COMPANY OR THE HOLDER, INTO SECURED INDEBTEDNESS OF THE COMPANY IN THE AGGREGATE
PRINCIPAL AMOUNT OF THE REDEMPTION PRICE, SECURED BY THE PLEDGE GRANTED TO THE
COLLATERAL AGENT UNDER THE PLEDGE AGREEMENT (THE “PUT NOTE”).  THE PUT NOTE
SHALL EVIDENCE AN OBLIGATION OF THE COMPANY TO PAY TO SUCH HOLDER, ON A DATE NO
LATER THAN THE FIRST ANNIVERSARY OF THE PUT DEMAND DATE, AN AMOUNT EQUAL TO THE
REDEMPTION PRICE, TOGETHER WITH ACCRUED AND UNPAID INTEREST (BASED ON A 360-DAY
YEAR OF 30-DAY MONTHS) AT A RATE PER ANNUM ON THE UNPAID PRINCIPAL AMOUNT
THEREOF EQUAL TO THE DEFAULT RATE, OR SUCH LOWER RATE AS THEN MAY BE THE MAXIMUM
RATE PERMITTED BY APPLICABLE LAW, AND INTEREST THEREON SHALL BE PAYABLE IN CASH
SEMI-ANNUALLY IN SIX-MONTH INTERVALS STARTING ON THE DAY THAT IS SIX-MONTHS
AFTER THE DATE THE OBLIGATIONS OF THE COMPANY TO PAY THE REDEMPTION PRICE ARE
CONVERTED INTO THE PUT NOTE, OR IF THE COMPANY SO ELECTS AT ANY TIME AND FROM
TIME TO TIME IN ITS SOLE DISCRETION MORE FREQUENTLY THAN SEMI-ANNUALLY UPON
WRITTEN NOTICE TO THE HOLDER, TO BE CAPITALIZED AND ADDED TO THE UNPAID
PRINCIPAL AMOUNT OF THE PUT NOTE SEMI-ANNUALLY ON EACH SUCH INTEREST PAYMENT
DATE, UNTIL SUCH PUT NOTE IS PAID IN FULL.  THE RATE OF INTEREST PAYABLE ON THE
PUT NOTE SHALL INCREASE BY ONE PERCENT (1.00%) AS OF THE LAST DAY OF EACH FISCAL
QUARTER COMMENCING WITH THE FISCAL QUARTER FOLLOWING THE FISCAL QUARTER IN WHICH
THE PUT DEMAND DATE OCCURS UNTIL THE PUT NOTE IS PAID IN FULL.  NOTHING IN THIS
SECTION 3.1(C) SHALL REQUIRE THE COMPANY TO PAY INTEREST AT A RATE IN EXCESS OF
THE MAXIMUM RATE PERMITTED BY APPLICABLE LAW.  THE PUT NOTE MAY BE PREPAID BY
THE COMPANY AT ANY TIME IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY.  THE
ENTIRE PRINCIPAL AMOUNT OF THE PUT NOTE AND ANY INTEREST ACCRUED THEREON SHALL
BECOME IMMEDIATELY DUE AND PAYABLE (A) UPON THE CONSUMMATION OF A LIQUIDITY
EVENT OR (B) IN THE EVENT (I) THE COMPANY AGREES, SUBMITS OR CONSENTS TO ANY
VOLUNTARY

14


--------------------------------------------------------------------------------



OR INVOLUNTARY DISSOLUTION, LIQUIDATION OR WINDING-UP OF THE COMPANY OR ANY
SUBSIDIARY; (II) A DECREE OR ORDER IS ENTERED APPOINTING ANY TRUSTEE, CUSTODIAN,
LIQUIDATOR OR RECEIVER OR ADJUDICATING THE COMPANY OR ANY SUBSIDIARY BANKRUPT OR
INSOLVENT, OR APPROVING A PETITION IN ANY SUCH CASE OR OTHER PROCEEDING; OR
(III) A DECREE OR ORDER FOR RELIEF IS ENTERED IN RESPECT OF THE COMPANY OR ANY
SUBSIDIARY IN AN INVOLUNTARY CASE UNDER FEDERAL BANKRUPTCY LAWS AS NOW OR
HEREAFTER CONSTITUTED (EACH, AN “INSOLVENCY EVENT”). ALL PAYMENTS OF PRINCIPAL
AND CASH INTEREST ON THE PUT NOTE SHALL BE MADE BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO AN ACCOUNT OR ACCOUNTS DESIGNATED IN WRITING BY THE HOLDER. 
THE HOLDER FURTHER ACKNOWLEDGES AND AGREES THAT, WITHOUT PREJUDICE TO ANY OF
HOLDER’S RIGHTS TO RECEIVE THE REDEMPTION PRICE, AND/OR ANY PAYMENTS OF
PRINCIPAL OR INTEREST UNDER THE PUT NOTE WHEN DUE, ITS RIGHTS TO RECEIVE SUCH
REDEMPTION PRICE, AND/OR PAYMENTS OF PRINCIPAL OR INTEREST UNDER THE PUT NOTE,
SHALL BE SUBJECT TO APPLICABLE GAMING LAWS AND ANY APPLICABLE REQUIREMENTS OR
RESTRICTIONS IMPOSED BY THE COMMISSION.


3.2.         REDEMPTION UPON REPLACEMENT OF SECURITYHOLDER.  IF A HOLDER IS
REQUIRED TO DISPOSE OF ITS WARRANT, WARRANT INTERESTS AND/OR PUT NOTES PURSUANT
TO SECTION 3.8 (REPLACEMENT OF UNSUITABLE SECURITYHOLDER) OF THE INVESTOR RIGHTS
AGREEMENT, THE WARRANT, WARRANT INTERESTS AND/OR PUT NOTES HELD BY SUCH HOLDER
SHALL BE PURCHASED OR REDEEMED (AS APPLICABLE) AT A PRICE EQUAL TO THE
REDEMPTION PRICE, IN ACCORDANCE WITH SECTION 3.8 (REPLACEMENT OF UNSUITABLE
SECURITYHOLDER) OF THE INVESTOR RIGHTS AGREEMENT.


SECTION 4.  COVENANTS OF THE COMPANY


4.1.         THE COMPANY COVENANTS AND AGREES THAT:


(A)           ALL WARRANT INTERESTS THAT MAY BE ISSUED UPON THE EXERCISE OF THE
RIGHTS REPRESENTED BY THIS WARRANT SHALL, UPON ISSUANCE AND PAYMENT OF THE
EXERCISE PRICE, BE DULY AUTHORIZED AND VALIDLY ISSUED AND FREE FROM PREEMPTIVE
RIGHTS AND ALL TRANSFER TAXES, LIENS, CHARGES AND SECURITY INTERESTS WITH
RESPECT TO THE ISSUANCE THEREOF;


(B)           DURING THE PERIOD WITHIN WHICH THIS WARRANT MAY BE EXERCISED, IT
WILL AT ALL TIMES HAVE AUTHORIZED AND RESERVED, WITHOUT LIMITATION, OUT OF THE
AGGREGATE OF ITS AUTHORIZED BUT UNISSUED UNITS OF MEMBERSHIP INTERESTS, A
SUFFICIENT NUMBER OF WARRANT INTERESTS TO PROVIDE FOR THE EXERCISE OF RIGHTS
REPRESENTED BY THIS WARRANT;


(C)           IF ANY WARRANT INTERESTS RESERVED OR TO BE RESERVED TO PROVIDE FOR
THE EXERCISE OF THIS WARRANT REQUIRE REGISTRATION WITH OR APPROVAL OF ANY
GOVERNMENTAL OR SELF-REGULATORY AUTHORITY UNDER ANY FEDERAL OR STATE LAW OR
STOCK EXCHANGE OR NASDAQ RULE BEFORE SUCH MEMBERSHIP INTERESTS MAY BE VALIDLY
ISSUED, THEN IT SHALL IN GOOD FAITH AND AS EXPEDITIOUSLY AS POSSIBLE ENDEAVOR TO
SECURE SUCH REGISTRATION OR APPROVAL, AS THE CASE MAY BE;


(D)           BEFORE TAKING ANY ACTION THAT WOULD CAUSE AN ADJUSTMENT PURSUANT
TO SECTION 2, THE COMPANY WILL TAKE ANY AND ALL CORPORATE ACTION THAT MAY, IN
THE OPINION OF ITS COUNSEL, BE NECESSARY IN ORDER THAT THE COMPANY MAY VALIDLY
AND LEGALLY ISSUE WARRANT INTERESTS AT THE EXERCISE PRICE.


(E)           IF IT SHALL HAVE FILED A REGISTRATION STATEMENT PURSUANT TO THE
REQUIREMENTS OF SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”), OR A

15


--------------------------------------------------------------------------------



REGISTRATION STATEMENT PURSUANT TO THE REQUIREMENTS OF THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), THE COMPANY SHALL COMPLY WITH THE
REPORTING REQUIREMENTS OF SECTIONS 13 AND 15(D) OF THE EXCHANGE ACT AND WILL
COMPLY WITH ALL OTHER APPLICABLE PUBLIC INFORMATION REPORTING REQUIREMENTS OF
THE SECURITIES AND EXCHANGE COMMISSION FROM TIME TO TIME IN EFFECT AND RELATING
TO THE AVAILABILITY OF AN EXEMPTION FROM THE SECURITIES ACT FOR THE SALE OF ANY
RESTRICTED SECURITIES, INCLUDING RULE 144 AND RULE 144A PROMULGATED BY SUCH
COMMISSION UNDER THE SECURITIES ACT; AND


(F)            IT SHALL NOT, BY AMENDMENT TO ITS ARTICLES OF ORGANIZATION
(WHETHER BY WAY OF MERGER, OPERATION OF LAW, OR OTHERWISE) OR THROUGH
REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION, MERGER, DISSOLUTION, ISSUANCE
OR SALE OF SECURITIES, AGREEMENT OR ANY OTHER VOLUNTARY ACTION (INCLUDING ANY OF
THE FOREGOING THAT CONSTITUTES A LIQUIDITY EVENT), AVOID OR SEEK TO AVOID THE
OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS TO BE OBSERVED OR PERFORMED
HEREUNDER BY THE COMPANY AND SHALL AT ALL TIMES IN GOOD FAITH ASSIST IN THE
CARRYING OUT OF ALL THE PROVISIONS OF THIS WARRANT AND IN THE TAKING OF ALL SUCH
ACTION AS MAY BE REASONABLY NECESSARY IN ORDER TO PROTECT THE RIGHTS OF THE
HOLDERS AGAINST IMPAIRMENT.  NOTHING IN THIS CLAUSE WILL RESTRICT THE COMPANY
FROM TAKING ANY ACTION REQUIRED BY ANY GAMING AUTHORITY.


SECTION 5.  RESTRICTIONS ON TRANSFER


5.1.         RESTRICTIVE LEGEND.


(A)           THE WARRANT INTERESTS ISSUABLE UPON EXERCISE HEREOF, ARE SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER AS SET FORTH IN THE AMENDED AND RESTATED
INVESTOR RIGHTS AGREEMENT DATED AS OF  NOVEMBER 30,  2006, BY AND AMONG THE
COMPANY AND THE PARTIES THERETO (AS THE SAME MAY BE AMENDED FROM TIME TO TIME,
THE “INVESTOR RIGHTS AGREEMENT”) AND MAY BE SUBJECT TO REDEMPTION AS PROVIDED IN
THE COMPANY’S ARTICLES OF ORGANIZATION AND OPERATING AGREEMENT.  EACH
CERTIFICATE REPRESENTING WARRANT INTERESTS ISSUED UPON EXERCISE OF THIS WARRANT
AND EACH CERTIFICATE ISSUED TO ANY SUBSEQUENT TRANSFEREE OF ANY SUCH
CERTIFICATE, SHALL BE STAMPED OR OTHERWISE IMPRINTED WITH A LEGEND IN
SUBSTANTIALLY THE FORM AS FOLLOWS:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES OR BLUE
SKY LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE
ASSIGNED EXCEPT (1) PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH
SECURITIES WHICH IS EFFECTIVE UNDER THE SECURITIES ACT OR TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE ACT RELATING TO THE DISPOSITION OF
SECURITIES, (2) IN ACCORDANCE WITH APPLICABLE STATE SECURITIES AND BLUE SKY
LAWS, AND (3) IN ACCORDANCE WITH APPLICABLE STATE GAMING LAWS AND REQUIREMENTS
AND RESTRICTIONS IMPOSED BY THE NEVADA GAMING COMMISSION

 

16


--------------------------------------------------------------------------------


THE MEMBERSHIP INTERESTS ISSUABLE UPON EXERCISE OF THIS WARRANT ARE SUBJECT TO
THE PROVISIONS OF A CERTAIN AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT,
DATED AS OF NOVEMBER 30, 2006, INCLUDING CERTAIN RESTRICTIONS ON TRANSFER SET
FORTH THEREIN.  A COMPLETE AND CORRECT COPY OF SUCH AGREEMENT IS AVAILABLE FOR
INSPECTION AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON
WRITTEN REQUEST AND WITHOUT CHARGE.

WHEN THE LIMITED LIABILITY COMPANY ISSUING THE OWNERSHIP INTEREST REPRESENTED BY
THIS CERTIFICATE HAS BEEN LICENSED BY OR REGISTERED WITH THE NEVADA GAMING
COMMISSION, THE PURPORTED SALE, ASSIGNMENT, TRANSFER, PLEDGE, GRANTING OF ANY
OPTION TO PURCHASE OR OTHER DISPOSITION OF SUCH INTEREST SHALL BE INEFFECTIVE
UNLESS APPROVED IN ADVANCE BY THE COMMISSION.  IF AT ANY TIME THE COMMISSION
FINDS THAT A MEMBER IS UNSUITABLE TO HOLD SUCH INTEREST, THIS WARRANT AND THE
SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT SHALL BE SUBJECT TO REDEMPTION
AND/OR REPURCHASE, PURSUANT TO THE TERMS SET FORTH HEREIN.  BEGINNING ON THE
DATE WHEN THE COMMISSION SERVES NOTICE OR A DETERMINATION OF UNSUITABILITY
PURSUANT TO APPLICABLE LAW UPON THE COMPANY, IT SHALL BE UNLAWFUL FOR THE
UNSUITABLE MEMBER (A) TO RECEIVE ANY DIVIDEND OR INTEREST OR ANY PAYMENT OR
DISTRIBUTION OF ANY KIND, INCLUDING OF ANY SHARE OF THE DISTRIBUTION OF PROFITS
OR CASH OR ANY OTHER PROPERTY, OR PAYMENTS UPON DISSOLUTION, FROM THE COMPANY,
OTHER THAN A RETURN OF CAPITAL AS REQUIRED ABOVE; (B) TO EXERCISE DIRECTLY OR
THROUGH ANY PROXY, TRUSTEE OR NOMINEE ANY VOTING RIGHT CONFERRED BY THE MEMBER’S
INTEREST IN THE COMPANY; (C) TO PARTICIPATE IN THE MANAGEMENT OF THE COMPANY; OR
(D) TO RECEIVE ANY REMUNERATION (OTHER THAN THE REDEMPTION PRICE) IN ANY FORM
FROM THE COMPANY OR FROM ANY COMPANY HOLDING A GAMING LICENSE FOR SERVICES
RENDERED OR OTHERWISE.


(B)           IN FURTHERANCE OF THE FOREGOING, IF AT ANY TIME ANY SECURITIES
OTHER THAN MEMBERSHIP INTERESTS SHALL BE ISSUABLE UPON THE EXERCISE OF THIS
WARRANT, SUCH SECURITIES SHALL BEAR A LEGEND SIMILAR TO THE ONES SET FORTH
ABOVE.  WHENEVER THE LEGEND REQUIREMENT IMPOSED BY THE INVESTOR RIGHTS AGREEMENT
SHALL TERMINATE, UPON EXERCISE OF THE WARRANT, THE HOLDER SHALL BE ENTITLED TO
RECEIVE WITHIN FIVE BUSINESS DAYS FROM THE COMPANY, AT THE COMPANY’S EXPENSE, A
NEW CERTIFICATE OR CERTIFICATES REPRESENTING WARRANT INTERESTS ISSUED UPON
EXERCISE OF THIS WARRANT, IN EACH CASE, WITHOUT SUCH LEGENDS.


5.2.         RESTRICTION ON TRANSFER.

17


--------------------------------------------------------------------------------



(A)           GENERAL RESTRICTIONS.  THE HOLDER SHALL NOT DIRECTLY OR INDIRECTLY
SELL, OFFER TO SELL, CONTRACT TO SELL (INCLUDING, WITHOUT LIMITATION, ANY SHORT
SALE), GRANT ANY OPTION TO PURCHASE OR OTHERWISE TRANSFER OR DISPOSE OF (OTHER
THAN TO DONEES WHO AGREE TO BE SIMILARLY BOUND) THIS WARRANT UNLESS SUCH
HOLDER’S TRANSFEREE HAS AGREED IN WRITING TO BE BOUND BY THE TERMS OF THIS
WARRANT (INCLUDING SECTION 1.6 HEREOF) AND IN ACCORDANCE WITH SECTION 6.15
HEREOF.


(B)           TRANSFERS TO COMPETITORS.  ABSENT A BREACH OF THE TERMS OF THE
RESTRUCTURING DOCUMENTS THAT REMAINS UNCURED FOR A PERIOD OF 20 DAYS FROM THE
DELIVERY OF WRITTEN NOTICE TO THE COMPANY, NO HOLDER SHALL DIRECTLY OR
INDIRECTLY SELL, OFFER TO SELL, CONTRACT TO SELL (INCLUDING, WITHOUT LIMITATION,
ANY SHORT SALE), GRANT ANY OPTION TO PURCHASE OR OTHERWISE TRANSFER OR DISPOSE
OF (OTHER THAN TO DONEES WHO AGREE TO BE SIMILARLY BOUND) THIS WARRANT (OR ANY
SECURITIES INTO WHICH SUCH WARRANT IS CONVERTIBLE OR EXCHANGEABLE) TO ANY PERSON
THAT IS A COMPETITOR OF THE COMPANY.


(C)           QUALIFIED PUBLIC OFFERING RESTRICTIONS.  THE HOLDER SHALL NOT
DIRECTLY OR INDIRECTLY SELL, OFFER TO SELL, CONTRACT TO SELL (INCLUDING, WITHOUT
LIMITATION, ANY SHORT SALE), GRANT ANY OPTION TO PURCHASE OR OTHERWISE TRANSFER
OR DISPOSE OF (OTHER THAN TO DONEES WHO AGREE TO BE SIMILARLY BOUND) THIS
WARRANT (OR ANY SECURITIES INTO WHICH SUCH WARRANT IS CONVERTIBLE OR
EXCHANGEABLE) OR ANY OTHER SECURITIES OF THE ISSUER OF THE SECURITIES IN THE
QUALIFIED PUBLIC OFFERING DURING ANY “BLACKOUT PERIOD” REQUIRED BY ANY
UNDERWRITER IN CONNECTION WITH A QUALIFIED PUBLIC OFFERING, WHICH “BLACKOUT
PERIOD” SHALL IN NO EVENT EXCEED THE EARLIER OF (I) 180 DAYS FROM THE DATE
SECURITIES ARE FIRST SOLD IN THE QUALIFIED PUBLIC OFFERING, AND (II) THE DATE
ANY HOLDER OF 1% OR MORE OF THE VOTING COMMON EQUITY SECURITIES OF THE COMPANY,
THAT IS SUBJECT TO SUCH “BLACKOUT PERIOD”, IS RELEASED FROM SUCH RESTRICTION. 
IN ORDER TO ENFORCE THE FOREGOING COVENANT, THE ISSUER IN SUCH QUALIFIED PUBLIC
OFFERING MAY IMPOSE STOP-TRANSFER INSTRUCTIONS WITH RESPECT TO THE SECURITIES OF
EACH HOLDER (AND THE SHARES OR SECURITIES OF EVERY OTHER PERSON SUBJECT TO THE
FOREGOING RESTRICTION) UNTIL THE END OF SUCH “BLACKOUT PERIOD.”


(D)           GAMING RESTRICTION.  NO HOLDER SHALL BE PERMITTED TO TRANSFER THIS
WARRANT (OR ANY SECURITIES INTO WHICH SUCH WARRANT IS CONVERTIBLE OR
EXCHANGEABLE) EXCEPT IN ACCORDANCE WITH ALL APPLICABLE GAMING LAWS AND ANY
REQUIREMENTS OR RESTRICTIONS IMPOSED BY THE COMMISSION.


SECTION 6.  MISCELLANEOUS


6.1.         NOTICE OF ADJUSTMENTS; APPRAISAL.


(A)           IN EACH CASE OF ANY ADJUSTMENT OR READJUSTMENT IN THE NUMBER OF
WARRANT INTERESTS ISSUABLE UPON EXERCISE OF THIS WARRANT, THE COMPANY SHALL
PROMPTLY THEREAFTER COMPUTE SUCH ADJUSTMENT OR READJUSTMENT IN ACCORDANCE WITH
THE TERMS OF THIS WARRANT AND PROVIDE A WRITTEN REPORT THEREOF CERTIFIED BY THE
MEMBER, THE CHIEF FINANCIAL OFFICER OF THE COMPANY OR THE CHIEF EXECUTIVE
OFFICER TO THE HOLDER STATING THE NUMBER OF WARRANT INTERESTS AND THE
ANTIDILUTION PRICE, AFTER GIVING EFFECT TO SUCH ADJUSTMENT OR READJUSTMENT, AND
SETTING FORTH IN REASONABLE DETAIL THE METHOD OF CALCULATION AND THE FACTS UPON
WHICH SUCH CALCULATION IS BASED (EACH, AN “ADJUSTMENT NOTICE”).

18


--------------------------------------------------------------------------------



(B)           WITHIN 25 DAYS OF RECEIPT OF AN ADJUSTMENT NOTICE, THE HOLDER OR
HOLDERS REPRESENTING A REQUIRED INTEREST SHALL HAVE THE RIGHT TO CAUSE THE
COMPANY TO APPOINT AN APPRAISER TO VERIFY SUCH COMPUTATIONS REPORTED PURSUANT TO
SECTION 2, SECTION 3 OR SECTION 6.1(A), INCLUDING, WITHOUT LIMITATION, ANY
DETERMINATION MADE BY THE MEMBER.  SUCH HOLDER OR HOLDERS SHALL EXERCISE ITS OR
THEIR RIGHT PURSUANT TO THIS SECTION 6.1(B) BY DELIVERING A WRITTEN REQUEST
(EACH, AN “APPRAISAL NOTICE”) TO THE COMPANY.  EACH SUCH DISPUTE SHALL BE
RESOLVED AS SET FORTH BELOW.


(C)           THE COMPANY SHALL WITHIN 30 DAYS AFTER AN APPRAISAL NOTICE HAS
BEEN GIVEN, ENGAGE AN APPRAISER TO MAKE AN INDEPENDENT DETERMINATION OF THE
CURRENT MARKET PRICE AND THE OTHER DISPUTED CALCULATIONS OR AMOUNTS (SUCH
DETERMINATION, THE “APPRAISER’S DETERMINATION”).  THE APPRAISER’S DETERMINATION
SHALL BE FINAL AND BINDING ON THE COMPANY AND EACH HOLDER OF THE WARRANTS.  THE
COSTS OF CONDUCTING ANY APPRAISAL SHALL BE BORNE ENTIRELY BY THE COMPANY;
PROVIDED, THAT IN THE EVENT THAT THE COMPANY’S COMPUTATION OF THE ADJUSTMENT OR
READJUSTMENT CONTAINED IN THE APPLICABLE ADJUSTMENT NOTICE AND THE APPRAISER’S
DETERMINATION DIFFER BY NOT MORE THAN 10%, THE COST AND EXPENSE OF THE APPRAISER
SHALL BE BORNE BY THE HOLDER.


(D)           THE COMPANY SHALL ALSO KEEP COPIES OF ALL SUCH REPORTS GENERATED
PURSUANT TO THIS SECTION 6.1 AT ITS OFFICE AND WILL CAUSE THE SAME TO BE
AVAILABLE FOR INSPECTION AT SUCH OFFICE DURING NORMAL BUSINESS HOURS BY THE
HOLDER ANY PROSPECTIVE PURCHASER OF THIS WARRANT DESIGNATED BY THE HOLDER.

6.2.         Notice of Certain Events  In case at any time:


(A)           THE COMPANY SHALL PAY ANY DIVIDEND UPON, OR MAKE ANY DISTRIBUTION
IN RESPECT OF, ITS MEMBERSHIP INTERESTS OF THE COMPANY;


(B)           THE COMPANY SHALL PROPOSE TO REGISTER ANY OF ITS EQUITY SECURITIES
UNDER THE SECURITIES ACT IN CONNECTION WITH A PUBLIC OFFERING;


(C)           THERE SHALL BE ANY PROPOSED LIQUIDITY EVENT, INSOLVENCY EVENT,
CAPITAL REORGANIZATION, OR RECLASSIFICATION OF THE MEMBERSHIP INTERESTS OF THE
COMPANY, OR CONSOLIDATION OR MERGER OF THE COMPANY WITH, OR SALE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS TO, ANOTHER PERSON; OR


(D)           THERE SHALL BE A VOLUNTARY OR INVOLUNTARY DISSOLUTION, LIQUIDATION
OR WINDING UP OF THE COMPANY;

then, in any one or more of said cases, the Company shall give notice to the
Holder of the date on which (i) the books of the Company shall close or a record
shall be taken for such dividend, distribution or subscription rights, or (ii)
such Liquidity Event, Insolvency Event, public offering, reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up shall take place, as the case may be, all of which shall be, in each
case, in compliance with the provision of Section 2.2(g).  Such notice shall be
given not less than 10 days prior to the record date or the date on which the
transfer books of the Company are to be closed in respect thereto in the case of
an action specified in clause (i) of the preceding sentence and, to the extent
such disclosure (x) is not prohibited by Applicable Laws or (y) would not
require the Company or any

19


--------------------------------------------------------------------------------


Affiliate to make a public announcement of such event, at least 20 days prior to
the action in question, in the case of an action specified in clause (ii) of the
preceding sentence.

6.3.         Notice  Any notice that is required or provided to be given under
this Warrant shall be deemed to have been sufficiently given and received for
all purposes when delivered in writing by hand, telecopy, telex or other method
of facsimile, or five days after being sent by certified or registered mail,
postage and charges prepaid, return receipt requested, or two days after being
sent by overnight delivery providing receipt of delivery, to the following
addresses:  if to the Company: MezzCo, L.L.C, c/o OpBiz, L.L.C., 3667 Las Vegas
Boulevard South, Las Vegas, Nevada 89109 Attn: Joshua Revitz, c/o Debbie Faint
Facsimile No.: (702) 785-5080 or at any other address designated by the Company
to Holder, with a copy to Greenberg Traurig LLP, 200 Park Avenue, New York, New
York 10166 Attn:  Joseph Kishel, Esq., Facsimile No.: (212) 805-9203; if to
Holder, Post Total Return Fund, L.P., 11755 Wilshire Boulevard, Suite 1400, Los
Angeles, CA 90025, or at any other address designated by Holder to the Company
in writing.

6.4.         No Change in Warrant Terms on Adjustment  Irrespective of any
adjustment in the Antidilution Price or the number of Warrant Interests, this
Warrant, whether theretofore or thereafter issued or reissued, may continue to
express the same price and number of Membership Interests as are stated herein
and the Antidilution Price and such number of Membership Interests specified
herein shall be deemed to have been so adjusted.

6.5.         Issuance and Transfer Taxes  The Company covenants and agrees that
it will pay when due and payable all documentary, stamp and other similar taxes,
if any, that may be payable in respect of the issuance or delivery of the
Warrants or of the Warrant Interests purchasable and issuable upon the exercise
of the Warrants; provided, however, that the Company shall not be required to
pay any such tax or other charge imposed in respect of the transfer of Warrants,
or the issuance or delivery of certificates for Warrant Interests or other
securities in respect of the Warrant Interests upon the exercise of Warrants, to
a person or entity other than a then-existing registered holder of Warrants or
other securities issued by the Company.

6.6.         Exchange of Warrant  This Warrant is exchangeable at no cost to the
Holder upon the surrender hereof by Holder at the Company’s office, for a new
warrant of like tenor representing in the aggregate the right to subscribe for
and purchase the type and number of Warrant Interests that may be subscribed for
and purchased hereunder from time to time after giving effect to all the
provisions hereof, each of such new warrants to represent the right to subscribe
for and purchase such number of Warrant Interests as shall be designated by said
Holder hereof at the time of such surrender.

6.7.         Lost, Stolen, Mutilated or Destroyed Warrant  If this Warrant is
lost, stolen, mutilated or destroyed, the Company shall at no cost to the
Holder, on such terms as to indemnity or otherwise as it may in its discretion
impose (which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new warrant of like denomination and tenor as the Warrant so
lost, stolen, mutilated or destroyed.  Any such new warrant shall constitute an
original contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated or destroyed Warrant shall be at any time enforceable by
anyone.

20


--------------------------------------------------------------------------------


6.8.         Governing Law  This Warrant shall be deemed to be a contract made
under, and shall be construed in accordance with, the laws of the State of New
York, without giving effect to conflict of laws principles thereof. 
Notwithstanding the foregoing, matters of law in this Warrant that are related
to gaming in Nevada shall be governed by the Gaming Laws in their current form
and as they may hereafter be amended from time to time.

6.9.         Section Headings; Construction  The descriptive headings in this
Warrant have been inserted for convenience only and shall not be deemed to limit
or otherwise affect the construction of any provision thereof or hereof.  The
parties have participated jointly in the negotiation and drafting of this
Warrant and the other agreements, documents and instruments executed and
delivered in connection herewith with counsel sophisticated in investment
transactions.  In the event an ambiguity or question of intent or interpretation
arises, this Warrant shall be construed as if drafted jointly by the parties and
no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any provisions of this Warrant and the
agreements, documents and instruments executed and delivered in connection
herewith.

6.10.       Dispute Resolution.


(A)           EXCEPT AS PROVIDED IN SECTION 6.1, ALL DISPUTES, CLAIMS, OR
CONTROVERSIES ARISING OUT OF OR RELATING TO THIS WARRANT OR THE NEGOTIATION,
BREACH, TERMINATION, VALIDITY OR PERFORMANCE HEREOF THAT ARE NOT RESOLVED BY
MUTUAL AGREEMENT SHALL BE RESOLVED SOLELY AND EXCLUSIVELY BY BINDING ARBITRATION
TO BE CONDUCTED BEFORE J.A.M.S./ENDISPUTE, INC. OR ITS SUCCESSOR.  THE
ARBITRATION SHALL BE HELD IN LAS VEGAS, NEVADA BEFORE A SINGLE ARBITRATOR AND
SHALL BE CONDUCTED IN ACCORDANCE WITH THE RULES AND REGULATIONS PROMULGATED BY
J.A.M.S./ENDISPUTE, INC. UNLESS SPECIFICALLY MODIFIED HEREIN.


(B)           THE PARTIES COVENANT AND AGREE THAT THE ARBITRATION HEARING SHALL
COMMENCE WITHIN TWENTY (20) DAYS OF THE DATE ON WHICH A WRITTEN DEMAND FOR
ARBITRATION IS FILED BY ANY PARTY HERETO.  IN CONNECTION WITH THE ARBITRATION
PROCEEDING, THE ARBITRATOR SHALL HAVE THE POWER TO ORDER THE PRODUCTION OF
DOCUMENTS BY EACH PARTY AND ANY THIRD-PARTY WITNESSES.  IN ADDITION, EACH PARTY
MAY TAKE UP TO THREE (3) DEPOSITIONS AS OF RIGHT, AND THE ARBITRATOR MAY IN HIS
OR HER DISCRETION ALLOW ADDITIONAL DEPOSITIONS UPON GOOD CAUSE SHOWN BY THE
MOVING PARTY.  HOWEVER, THE ARBITRATOR SHALL NOT HAVE THE POWER TO ORDER THE
ANSWERING OF INTERROGATORIES OR THE RESPONSE TO REQUESTS FOR ADMISSION.  IN
CONNECTION WITH ANY ARBITRATION, EACH PARTY SHALL PROVIDE TO THE OTHER, NO LATER
THAN TEN (10) BUSINESS DAYS BEFORE THE DATE OF THE ARBITRATION, THE IDENTITY OF
ALL PERSONS THAT MAY TESTIFY AT THE ARBITRATION AND A COPY OF ALL DOCUMENTS THAT
MAY BE INTRODUCED AT THE ARBITRATION OR CONSIDERED OR USED BY A PARTY’S WITNESS
OR EXPERT, AND A SUMMARY OF THE EXPERT’S OPINIONS AND THE BASIS FOR SAID
OPINIONS.  THE ARBITRATOR’S DECISION AND AWARD SHALL BE MADE AND DELIVERED
WITHIN TEN (10) DAYS OF THE CONCLUSION OF THE ARBITRATION.  THE ARBITRATOR’S
DECISION SHALL SET FORTH A REASONED BASIS FOR ANY AWARD OF DAMAGES OR FINDING OF
LIABILITY.  THE ARBITRATOR SHALL NOT AWARD PUNITIVE DAMAGES OR ANY OTHER DAMAGES
THAT ARE SPECIFICALLY EXCLUDED UNDER THIS WARRANT, AND EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY CLAIM TO SUCH DAMAGES

21


--------------------------------------------------------------------------------



(C)           THE PARTIES COVENANT AND AGREE THAT THEY WILL PARTICIPATE IN THE
ARBITRATION IN GOOD FAITH AND, EXCEPT AS SET FORTH BELOW, SHALL (I) BEAR THEIR
OWN ATTORNEYS’ FEES COSTS AND EXPENSES IN CONNECTION WITH THE ARBITRATION, AND
(II) SHARE EQUALLY IN THE FEES AND EXPENSES CHARGED BY J.A.M.S./ENDISPUTE, INC. 
THE ARBITRATOR MAY IN HIS OR HER DISCRETION ASSESS COSTS AND EXPENSES (INCLUDING
THE REASONABLE LEGAL FEES AND EXPENSES OF THE PREVAILING PARTY) AGAINST ANY
PARTY TO A PROCEEDING.  ANY PARTY UNSUCCESSFULLY REFUSING TO COMPLY WITH AN
ORDER OF THE ARBITRATORS SHALL BE LIABLE FOR COSTS AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE OTHER PARTY IN ENFORCING THE AWARD.  THIS
AGREEMENT APPLIES EQUALLY TO REQUESTS FOR TEMPORARY, PRELIMINARY OR PERMANENT
INJUNCTIVE RELIEF, EXCEPT THAT IN THE CASE OF TEMPORARY OR PRELIMINARY
INJUNCTIVE RELIEF ANY PARTY MAY PROCEED IN COURT WITHOUT PRIOR ARBITRATION FOR
THE LIMITED PURPOSE OF AVOIDING IMMEDIATE AND IRREPARABLE HARM.  THE DISPUTE
RESOLUTION PROVISIONS OF THIS SECTION 6.10 SHALL BE ENFORCEABLE IN ANY COURT OF
COMPETENT JURISDICTION.

6.11.       Consent to Jurisdiction  Each of the parties hereto irrevocably and
unconditionally consents to the exclusive jurisdiction of J.A.M.S./Endispute,
Inc. to resolve all disputes, claims or controversies arising out of or relating
to this Warrant or the negotiation, breach, termination, validity or performance
hereof and or and further consents to the jurisdiction of the courts of the
State of California for the purposes of enforcing the arbitration provisions of
this Agreement.  Each party further irrevocably waives any objection to
proceeding before J.A.M.S./Endispute, Inc. based upon lack of personal
jurisdiction or to improper venue and further irrevocably and unconditionally
waives and agrees not to make a claim in any court that arbitration before
J.A.M.S./Endispute, Inc. has been brought in an inconvenient forum.  Each of the
parties hereto hereby consents to service of process by registered mail at the
address to which notices are to be given.  Each of the parties hereto agrees
that its or his submission to jurisdiction and its or his consent to service of
process by mail are made for the express benefit of the other parties hereto.

6.12.       Remedies; Severability  Notwithstanding Sections 6.10 and 6.11, it
is specifically understood and agreed that any breach of the provisions of this
Warrant by any person subject hereto will result in irreparable injury to the
other parties hereto, that the remedy at law alone will be an inadequate remedy
for such breach, and that, in addition to any other remedies which they may
have, such other parties may enforce their respective rights by actions for
specific performance (to the extent permitted by law).  Whenever possible, each
provision of this Warrant shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Warrant
shall be deemed prohibited or invalid under such applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or the other provisions of this Warrant.

6.13.       Integration  This Warrant and the Investor Rights Agreement,
including the exhibits referred to herein and therein, constitute the entire
agreement and supersede all other prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.

6.14.       No Rights or Liabilities as Member  Nothing contained in this
Warrant shall be construed as conferring upon the Holder any rights as a member
of the Company or as imposing any obligation on the Holder to purchase any
securities or as imposing any liabilities on the

22


--------------------------------------------------------------------------------


Holder as a member of the Company, whether such obligation or liabilities are
asserted by the Company or creditors of the Company.


6.15.       AGREEMENT TO BE BOUND; COVENANTS OF THE INVESTOR RIGHTS AGREEMENT.


(A)           AGREEMENT TO BE BOUND.  BY HOLDER’S RECEIPT AND ACCEPTANCE OF THIS
WARRANT, THE HOLDER ACKNOWLEDGES AND HEREBY AGREES TO BE BOUND BY SUCH TERMS AND
CONDITIONS OF THIS WARRANT AND THE INVESTOR RIGHTS AGREEMENT THAT ARE APPLICABLE
TO THE HOLDER.  ANY AND ALL WARRANT INTERESTS ISSUED UPON EXERCISE HEREOF SHALL,
IMMEDIATELY UPON SUCH ISSUANCE, AND WITHOUT FURTHER ACTION BY OR ON BEHALF OF
THE HOLDER OR THE COMPANY, BECOME SUBJECT TO SUCH TERMS AND CONDITIONS OF THE
INVESTOR RIGHTS AGREEMENT, THE ARTICLES OF ORGANIZATION OF THE COMPANY AND THE
COMPANY’S THIRD AMENDED AND RESTATED OPERATING AGREEMENT, AS ARE BY THEIR TERMS
APPLICABLE TO SUCH WARRANT INTERESTS, AS WELL AS GAMING LAWS AND ANY
REQUIREMENTS OR RESTRICTIONS IMPOSED BY THE COMMISSION.


(B)           COVENANTS OF THE INVESTOR RIGHTS AGREEMENT.  BY HOLDER’S RECEIPT
AND ACCEPTANCE OF THIS WARRANT, THE HOLDER ACKNOWLEDGES AND HEREBY AGREES THAT
THE WARRANTS AND THE WARRANT INTERESTS SHALL BE ENTITLED TO THE BENEFITS OF
CERTAIN COVENANTS IN THE INVESTOR RIGHTS AGREEMENT, AS SET FORTH IN SECTIONS 7.1
(ADDITIONAL INDEBTEDNESS), 7.2 (RESTRICTIONS ON EQUITY INTERESTS), 7.3 (PUT
RIGHT), 7.4 (COMMUNICATIONS WITH GAMING AUTHORITIES), 7.5 (TAX COVENANTS), 7.6
(BOOKS AND RECORDS), 7.7 (FINANCIAL AND OTHER INFORMATION), 7.8 (NOTICES), 7.9
(EXISTENCE, GOOD STANDING AND LEGAL REQUIREMENTS), 7.10 (ELECTION OF DIRECTORS;
OBSERVATION RIGHTS), 7.11 (CMBS GUARANTEES; REIMBURSEMENTS), 7.12 (COSTS,
EXPENSES AND TAXES), 7.13 (INDEMNIFICATION), 8.1 (TRANSACTIONS WITH AFFILIATES),
8.2 (BUSINESS CONDUCTED), 8.3 (TAX CLASSIFICATION) AND 8.4 (LIMITS ON INCURRENCE
OF INDEBTEDNESS AND ISSUANCE OF INTERESTS) OF THE INVESTOR RIGHTS AGREEMENT.


(C)           NON-DISCLOSURE.  BY HOLDER’S RECEIPT AND ACCEPTANCE OF THIS
WARRANT, THE HOLDER ACKNOWLEDGES AND HEREBY AGREES THAT THE WARRANTS, THE
WARRANT INTERESTS AND THE PUT NOTES SHALL BE SUBJECT, IN ALL RESPECTS, TO THE
CONFIDENTIALITY OBLIGATIONS AS SET FORTH IN SECTION 9.14 (NON-DISCLOSURE) OF THE
INVESTOR RIGHTS AGREEMENT.


6.16.       WAIVERS AND CONSENTS; AMENDMENTS.


(A)           FOR THE PURPOSES OF THIS WARRANT AND ALL DOCUMENTS EXECUTED
PURSUANT HERETO, NO COURSE OF DEALING BETWEEN OR AMONG ANY OF THE PARTIES HERETO
AND NO DELAY ON THE PART OF ANY PARTY HERETO IN EXERCISING ANY RIGHTS HEREUNDER
OR THEREUNDER SHALL OPERATE AS A WAIVER OF THE RIGHTS HEREOF OR THEREOF.  NO
COVENANT OR PROVISION HEREOF MAY BE WAIVED OTHERWISE THAN BY A WRITTEN
INSTRUMENT SIGNED BY THE PARTY OR PARTIES SO WAIVING SUCH COVENANT OR OTHER
PROVISION CONTEMPLATED HEREIN.


(B)           NO AMENDMENT TO THIS WARRANT MAY BE MADE WITHOUT THE WRITTEN
CONSENT OF THE COMPANY AND THE HOLDERS REPRESENTING THE REQUIRED INTEREST.

23


--------------------------------------------------------------------------------



(C)           UNLESS OTHERWISE SPECIFIED HEREIN, ANY ACTIONS REQUIRED TO BE
TAKEN WITH RESPECT TO CONSENTS, APPROVALS OR WAIVERS REQUIRED OR CONTEMPLATED TO
BE GIVEN BY THE HOLDER, SHALL REQUIRE THE VOTE OF THE HOLDER OR HOLDERS
REPRESENTING THE REQUIRED INTEREST AND ANY SUCH ACTION SHALL BIND ALL OF THE
HOLDERS; PROVIDED, HOWEVER THAT THE CONSENT OF THE HOLDER WILL BE REQUIRED TO
(I) REDUCE THE NUMBER OF WARRANT INTEREST INTO WHICH THIS WARRANT IS EXERCISABLE
(EXCEPT PURSUANT TO THE EXPRESS ANTIDILUTION PROVISIONS OF SECTION 2), (II)
INCREASE THE EXERCISE PRICE, (III) MODIFY THE HOLDER’S RIGHT TO TRANSFER THE
WARRANT,  (IV) AMEND, MODIFY OR WAIVE THE APPLICATION OF SECTION 2 (ADJUSTMENTS
TO EXERCISE PRICE AND WARRANT INTERESTS), (V) AMEND, MODIFY OR WAIVE APPLICATION
OF SECTION 3.1 (PUT RIGHT), (VI) APPROVE ANY MODIFICATION TO OR WAIVER FROM THE
TERMS OF THIS WARRANT THAT WOULD TREAT THE HOLDER IN A DISCRIMINATORY MANNER, OR
(VII) AMEND, MODIFY OR WAIVE APPLICATION OF THIS SECTION 6.16(C).

6.17.       Certain Definitions  The following terms as used in this Warrant
shall have the following meanings:


(A)           AN “AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON, (A) ANY OTHER
PERSON DIRECTLY OR INDIRECTLY, THROUGH ONE OR MORE INTERMEDIARIES, CONTROLLING,
CONTROLLED BY, OR UNDER COMMON CONTROL WITH SUCH PERSON, (B) ANY OTHER PERSON
OWNING OR CONTROLLING 10% OR MORE OF THE OUTSTANDING VOTING INTERESTS OF SUCH
PERSON, (C) ANY OFFICER, DIRECTOR, GENERAL PARTNER, MANAGING MEMBER OR TRUSTEE
OF SUCH PERSON, OR (D) ANY OTHER PERSON WHICH IS AN OFFICER, DIRECTOR, GENERAL
PARTNER, MANAGING MEMBER, TRUSTEE OR HOLDER OF 10% OR MORE OF THE VOTING
INTERESTS OF ANY OTHER PERSON DESCRIBED IN CLAUSES (A) THROUGH (C) OF THIS
DEFINITION.  AS USED IN THIS DEFINITION, THE TERM “CONTROL”, “CONTROLLING”,
“CONTROLLED BY” OR “UNDER COMMON CONTROL WITH” MEANS THE POSSESSION, DIRECTLY OR
INDIRECTLY, THROUGH ONE OR MORE INTERMEDIARIES, OF THE POWER TO DIRECT OR CAUSE
THE DIRECTION OF THE MANAGEMENT AND POLICIES OF A PERSON, WHETHER THROUGH VOTING
SECURITIES, BY CONTRACT OR OTHERWISE.


(B)           “APPRAISER” MEANS AN INDEPENDENT NATIONALLY RECOGNIZED INVESTMENT
BANK OR OTHER QUALIFIED FINANCIAL INSTITUTION ACCEPTABLE TO THE COMPANY AND A
REQUIRED INTEREST.


(C)           “BUSINESS DAY” MEANS ANY DAY EXCLUDING SATURDAY, SUNDAY AND ANY
DAY WHICH SHALL BE IN NEVADA, TEXAS OR THE CITY OF NEW YORK A LEGAL HOLIDAY OR A
DAY ON WHICH BANKING INSTITUTIONS ARE AUTHORIZED BY LAW OR OTHER GOVERNMENTAL
ACTION TO CLOSE.  ANY REFERENCE TO “DAYS” (UNLESS BUSINESS DAYS ARE SPECIFIED)
SHALL MEAN CALENDAR DAYS.


(D)           “COMMISSION” MEANS THE NEVADA GAMING COMMISSION.


(E)           “COMPETITOR” MEANS (I) ANY PERSON THAT OPERATES, OR OWNS 50% OR
MORE OF THE EQUITY INTERESTS IN, ONE OR MORE CASINOS OR CASINO/HOTELS, (II) ANY
PERSON THAT ENGAGES IN THE MANAGEMENT OF ONE OR MORE CASINOS OR CASINO/HOTELS AS
A MATERIAL PORTION OF ITS BUSINESS, OR (III) ANY PERSON THAT DIRECTLY OR
INDIRECTLY IS IN CONTROL OF, IS CONTROLLED BY OR UNDER COMMON CONTROL WITH ANY
OF THE FOREGOING.


(F)            “CURRENT MARKET PRICE” MEANS, ON ANY DATE SPECIFIED HEREIN, (I)
THE AVERAGE DAILY MARKET PRICE DURING THE PERIOD OF THE MOST RECENT 20 DAYS
ENDING ON THE RELEVANT DATE, ON WHICH THE NATIONAL SECURITIES EXCHANGES WERE
OPEN FOR TRADING, (II) IF NO CLASS OF MEMBERSHIP INTERESTS ARE THEN LISTED OR
ADMITTED TO TRADING ON ANY NATIONAL SECURITIES EXCHANGE

24


--------------------------------------------------------------------------------



OR GRANTED IN THE OVER-THE-COUNTER MARKET, THEN THE “CURRENT MARKET PRICE” SHALL
BE THE MARKET PRICE ON SUCH DATE OR (III) IF THERE SHALL HAVE BEEN NO TRADING ON
SUCH DATE OR IF SUCH SECURITY IS NOT SO DESIGNATED OR IF SUCH SECURITY IS NOT
THEN LISTED OR ADMITTED TO TRADING ON ANY NATIONAL EXCHANGE OR QUOTED IN THE
OVER-THE-COUNTER MARKET, OR IF THE ASSET TO BE VALUED IS OTHER PROPERTY, THE
FAIR MARKET VALUE THEREOF DETERMINED IN GOOD FAITH BY THE MEMBER AND HOLDERS
HOLDING A REQUIRED INTEREST.


(G)           “DEFAULT RATE” MEANS 20% PER ANNUM, OR SUCH LOWER RATE AS THEN MAY
BE THE MAXIMUM RATE PERMITTED BY APPLICABLE LAW.


(H)           “EBITDA” SHALL MEAN WITHOUT DUPLICATION, (A) THE SUM OF (I) NET
INCOME, (II) INTEREST EXPENSE, (III) FEDERAL, STATE AND LOCAL INCOME TAXES
DEDUCTED IN DETERMINING NET INCOME, AND (IV) DEPRECIATION AND AMORTIZATION AND
OTHER NON-CASH ITEMS PROPERLY DEDUCTED IN DETERMINING NET INCOME, IN EACH CASE
ON A CONSOLIDATED BASIS FOR THE COMPANY AND ITS SUBSIDIARIES FOR SUCH PERIOD,
CALCULATED ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, MINUS (B) NON-CASH ITEMS PROPERLY ADDED IN DETERMINING
NET INCOME FOR SUCH PERIOD (CALCULATED ON A CONSOLIDATED BASIS IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES).  ANY AND ALL PAYMENTS MADE TO
NORTHWIND IN CASH PURSUANT TO THE ENERGY SERVICES AGREEMENT SHALL BE DEEMED TO
BE OPERATING EXPENSES OF THE COMPANY FOR THE PURPOSE OF DETERMINING EBITDA.


(I)            “ENERGY SERVICES AGREEMENT” MEANS THAT CERTAIN ENERGY SERVICE
AGREEMENT DATED AS OF SEPTEMBER 24, 1998 BY AND BETWEEN ALADDIN GAMING AND
NORTHWIND AS AMENDED AND ASSUMED BY ALADDIN GAMING AND ASSIGNED TO OPBIZ.


(J)            “EQUITY VALUE” MEANS AN AMOUNT EQUAL TO EIGHT TIMES (8.0X) EBITDA
FOR THE TWELVE CALENDAR MONTHS ENDING ON THE LAST DAY OF THE MONTH IMMEDIATELY
PRECEDING THE PUT DEMAND DATE, LESS NET DEBT OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE END OF  MONTH IMMEDIATELY PRECEDING THE PUT DEMAND DATE.


(K)           “FAIR MARKET VALUE” MEANS, WITH RESPECT TO ANY SECURITY OR OTHER
PROPERTY, EITHER (I) THE MARKET PRICE, IF ANY, OF SUCH SECURITY OR (II) IF NO
MARKET PRICE EXISTS, THE VALUE (WHICH SHALL NOT TAKE INTO EFFECT ANY DISCOUNTS
FOR MINORITY INTEREST, ILLIQUIDITY OR RESTRICTIONS ON TRANSFERABILITY) OF SUCH
SECURITY OR OTHER PROPERTY AS DETERMINED IN GOOD FAITH BY AGREEMENT OF THE
MEMBER AND HOLDERS HOLDING A REQUIRED INTEREST; PROVIDED, HOWEVER, THAT IF THE
PARTIES CANNOT AGREE UPON SUCH FAIR MARKET VALUE, THE FAIR MARKET VALUE OF SUCH
SECURITY OR OTHER PROPERTY SHALL BE DETERMINED BY THE PROCEDURES FOR OBTAINING
AN APPRAISER’S DETERMINATION SET FORTH IN SECTION 6.1(B).


(L)            “GAMING AUTHORITY” MEANS ANY OF THE NEVADA GAMING COMMISSION, THE
NEVADA STATE GAMING CONTROL BOARD, THE CLARK COUNTY LIQUOR AND GAMING LICENSING
BOARD AND ANY OTHER GAMING REGULATORY BODY OR ANY AGENCY WHICH HAS, OR MAY AT
ANY TIME AFTER THE CLOSING DATE HAVE, JURISDICTION OVER THE GAMING ACTIVITIES OF
THE PREMISES OR ANY SUCCESSOR TO SUCH AUTHORITY.


(M)          “GAMING LAWS” MEANS THE PROVISIONS OF THE NEVADA GAMING CONTROL
ACT, AS AMENDED FROM TIME TO TIME, ALL REGULATIONS OF THE NEVADA GAMING
COMMISSION

25


--------------------------------------------------------------------------------



PROMULGATED THEREUNDER, AS AMENDED FROM TIME TO TIME, THE PROVISIONS OF THE
CLARK COUNTY CODE, AS AMENDED FROM TIME TO TIME, AND ALL OTHER LAWS, STATUTES,
RULES, RULINGS, ORDERS, ORDINANCES, REGULATIONS AND OTHER LEGAL REQUIREMENTS OF
ANY GAMING AUTHORITY.


(N)           “INDEBTEDNESS” MEANS, WITHOUT DUPLICATION, WITH RESPECT TO THE
COMPANY AND ITS SUBSIDIARIES:  (A) ALL OBLIGATIONS OF SUCH PERSON FOR BORROWED
MONEY OR FOR THE DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES (OTHER THAN
CURRENT ACCOUNTS PAYABLE INCURRED IN THE ORDINARY COURSE OF BUSINESS, AND
ACCRUED EXPENSES AND LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS),
AND ALL OBLIGATIONS EVIDENCED BY BONDS, DEBENTURES, NOTES, OR SIMILAR
INSTRUMENTS; (B) ALL OBLIGATIONS AND LIABILITIES OF ANY PERSON SECURED BY ANY
LIEN ON THE PROPERTY OF THE COMPANY OR ANY SUBSIDIARY, WITH RESPECT TO WHICH
OBLIGATIONS AND LIABILITIES NEITHER THE COMPANY NOR ANY OF ITS CONSOLIDATED
SUBSIDIARIES SHALL HAVE ASSUMED OR BECOME LIABLE FOR THE PAYMENT THEREOF;
PROVIDED, HOWEVER, THAT ALL SUCH OBLIGATIONS AND LIABILITIES WHICH ARE LIMITED
IN RECOURSE TO SUCH PROPERTY SHALL BE INCLUDED IN INDEBTEDNESS ONLY TO THE
EXTENT OF THE BOOK VALUE OF SUCH PROPERTY THAT WOULD BE SHOWN ON A CONSOLIDATED
BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES PREPARED IN ACCORDANCE WITH
GAAP; (C) ALL OBLIGATIONS OR LIABILITIES CREATED OR ARISING UNDER ANY CAPITAL
LEASE OR CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT WITH RESPECT TO
PROPERTY ACQUIRED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, EVEN IF THE RIGHTS
AND REMEDIES OF THE LESSOR, SELLER OR LENDER THEREUNDER ARE LIMITED TO
REPOSSESSION OF SUCH PROPERTY; PROVIDED, HOWEVER, THAT ALL SUCH OBLIGATIONS AND
LIABILITIES WHICH ARE LIMITED IN RECOURSE TO SUCH PROPERTY SHALL BE INCLUDED IN
INDEBTEDNESS ONLY TO THE EXTENT OF THE BOOK VALUE OF SUCH PROPERTY THAT WOULD BE
SHOWN ON A CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES
PREPARED IN ACCORDANCE WITH GAAP;  AND (D) ALL OBLIGATIONS AND LIABILITIES UNDER
GUARANTIES, INDEMNITIES, AND FOR REIMBURSEMENT IN CONNECTION WITH LETTERS OF
CREDIT AND SURETY BONDS.  FOR THE PURPOSES OF THIS WARRANT, THE INDEBTEDNESS OF
ANY PERSON SHALL INCLUDE THE PROPORTION OF INDEBTEDNESS OF ANY PARTNERSHIP IN
WHICH SUCH PERSON IS A GENERAL PARTNER OR JOINT VENTURER WITH LIABILITY FOR THE
OF SUCH PERSON BUT ONLY TO THE EXTENT OF SUCH PERSON’S INTEREST IN SUCH GENERAL
PARTNERSHIP OR JOINT VENTURE.


(O)           “INTEREST EXPENSE” MEANS, WITH RESPECT TO THE COMPANY FOR ANY
PERIOD, THE AGGREGATE INTEREST EXPENSE OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES DURING SUCH PERIOD DETERMINED ON A CONSOLIDATED BASIS, AND SHALL IN
ANY EVENT INCLUDE, WITHOUT LIMITATION, (I) THE AMORTIZATION OF DEBT DISCOUNTS,
(II) THE AMORTIZATION OF ALL FEES PAYABLE IN CONNECTION WITH THE INCURRENCE OF
INDEBTEDNESS TO THE EXTENT INCLUDED IN INTEREST EXPENSE AND (III) THE PORTION OF
ANY OBLIGATIONS IN RESPECT OF CAPITAL LEASES ALLOCABLE TO INTEREST EXPENSE
(RECOGNIZING THAT, IN ANY EVENT, NO PORTION OF “DEBT SERVICE” OR “RETURN ON
EQUITY” UNDER THE ENERGY SERVICE AGREEMENT SHALL BE TREATED AS INTEREST EXPENSE
ON CAPITAL LEASE OBLIGATIONS, REGARDLESS OF GAAP, BUT INSTEAD SHALL BE TREATED
AS A COMPONENT OF EBITDA AS SET FORTH IN THE DEFINITION OF EBITDA).


(P)           “LIQUIDITY EVENT” SHALL MEAN THE OCCURRENCE OF ANY ONE OF THE
FOLLOWING EVENTS:  (I) A QUALIFIED PUBLIC OFFERING OF THE COMPANY OR OPBIZ OR
(II) A SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF EITHER OPBIZ (OR ANY
SUCCESSOR) OR THE PREMISES (EITHER BEFORE OR AFTER THE RENOVATION THEREOF INTO
THE PLANET HOLLYWOOD RESORT & CASINO) TO ANY PERSON THAT IS NOT AN AFFILIATE OF
THE COMPANY OR OF BH/RE, L.L.C.


(Q)           “MARKET PRICE” OF ANY SECURITY, AS OF ANY DATE, MEANS THE VALUE
DETERMINED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:

26


--------------------------------------------------------------------------------


(I)          IF SUCH SECURITY IS LISTED ON A NATIONAL SECURITIES EXCHANGE
REGISTERED UNDER THE EXCHANGE ACT, A PRICE EQUAL TO THE CLOSING SALES PRICE FOR
SUCH SECURITY ON SUCH EXCHANGE ON SUCH DATE; OR

(II)         IF NOT SO LISTED, AND SUCH SECURITY IS QUOTED ON NASDAQ, A PRICE
EQUAL TO THE CLOSING BID AND ASKED PRICES FOR SUCH SECURITY QUOTED ON SUCH
SYSTEM ON SUCH DATE.


(R)            “MECCA OPTIONS”  MEANS OPTIONS TO PURCHASE EQUITY INTERESTS IN
THE COMPANY THAT WILL REPRESENT AN INDIRECT 3% INTEREST IN THE FULLY-DILUTED
EQUITY INTERESTS OF OPBIZ THAT WILL BE GRANTED TO MICHAEL V. MECCA, THE CEO OF
OPBIZ.


(S)           “NET DEBT” SHALL MEAN (A) INDEBTEDNESS OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES LESS (B) UNRESTRICTED CASH BALANCES OF THE COMPANY AND
ITS CONSOLIDATED SUBSIDIARIES.


(T)            “NET INCOME” MEANS WITH RESPECT TO THE COMPANY FOR ANY PERIOD,
THE CONSOLIDATED NET INCOME (OR NET LOSS) OF THE COMPANY AND ITS SUBSIDIARIES
FOR SUCH PERIOD BUT EXCLUDING ANY EXTRAORDINARY GAINS OR LOSSES OR ANY GAINS OR
LOSSES FROM THE SALE OR DISPOSITION OF ASSETS OTHER THAN IN THE ORDINARY COURSE
OF BUSINESS, ALL COMPUTED AND CALCULATED IN ACCORDANCE WITH GAAP.  FOR THE
AVOIDANCE OF DOUBT, NET INCOME WILL INCLUDE THE DISTRIBUTIONS RECEIVED BY THE
COMPANY IN RESPECT OF ITS INTEREST IN THE TIME SHARE ENTITY BUT WILL NOT INCLUDE
ANY NET INCOME OR NET LOSS OF THE TIME SHARE ENTITY.


(U)           “OPBIZ” SHALL MEAN OPBIZ, L.L.C.


(V)           “PERMITTED INDEBTEDNESS” MEANS (A) INDEBTEDNESS INCURRED IN
CONNECTION WITH THE CMBS FACILITY AND ANY INDEBTEDNESS INCURRED IN REFINANCINGS
OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE CMBS FACILITY (TOGETHER WITH ANY
ACCRUED INTEREST, PREMIUMS AND ANY REASONABLE FEES AND EXPENSES INCURRED
THEREWITH); PROVIDED THAT IN NO EVENT SHALL PRINCIPAL AMOUNT THEREOF EXCEED $820
MILLION LESS THE AMOUNT OF ANY REPAYMENTS OF PRINCIPAL AND ANY PERMANENT
REDUCTIONS IN THE COMMITMENTS, AND (B) INDEBTEDNESS INCURRED IN CONNECTION WITH
THE FINANCING OF THE UTILITY PLANT OWNED AND OPERATED BY NORTHWIND AND LOCATED
ON THE ENERGY PREMISES.


(W)          “QUALIFIED PUBLIC OFFERING” SHALL MEAN AN UNDERWRITTEN PUBLIC
OFFERING ON A FIRM COMMITMENT BASIS LEAD MANAGED BY A NATIONALLY RECOGNIZED
INVESTMENT BANKING ORGANIZATION OR ORGANIZATIONS PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), COVERING THE OFFER AND SALE OF MEMBERSHIP INTERESTS OR VOTING
COMMON EQUITY SECURITIES OF THE COMPANY OR OPBIZ OR ANY SUCCESSOR THERETO (A)
WITH RESPECT TO WHICH THE ISSUER OF SUCH SECURITIES RECEIVES AGGREGATE NET
PROCEEDS ATTRIBUTABLE TO SALES FOR THE ACCOUNT OF THE COMPANY (AFTER DEDUCTION
OF UNDERWRITING DISCOUNTS AND COMMISSIONS) OF NOT LESS THAN $50 MILLION, (B)
WITH RESPECT TO WHICH THE GROSS EQUITY VALUE OF THE ISSUER OF SUCH SECURITIES,
VALUED AT THE INITIAL PUBLIC OFFERING PRICE, IS AT LEAST $200 MILLION AND (C)
WITH RESPECT TO WHICH SUCH MEMBERSHIP INTERESTS ARE LISTED FOR TRADING ON THE
NEW YORK STOCK EXCHANGE OR QUOTED ON THE NASDAQ NATIONAL MARKET.

27


--------------------------------------------------------------------------------



(X)            “REDEMPTION PRICE” MEANS, ON ANY DATE, THE AGGREGATE PURCHASE
PRICE FOR THE WARRANT AND PUT SECURITIES HELD BY THE HOLDER,  WHICH SHALL EQUAL
THE HOLDER’S FULLY-DILUTED INTEREST IN THE COMPANY’S EQUITY VALUE ON SUCH DATE. 
IN CALCULATING THE HOLDER’S FULLY-DILUTED INTEREST, UNVESTED AND
OUT-OF-THE-MONEY MEMBERSHIP INTERESTS, OPTIONS AND CONVERTIBLE SECURITIES SHALL
BE DISREGARDED.


6.18.       OTHER DEFINITIONAL PROVISIONS.


(A)           THE FOLLOWING TERMS USED HEREIN SHALL HAVE THE MEANING ASSIGNED TO
SUCH TERMS IN THE SECTION SET FORTH OPPOSITE SUCH TERM:

Adjustment Notice

6.1(a)

Affiliate

6.17(a)

Antidilution Price

2.1

Appraisal Notice

6.1(b)

Appraiser

6.17(b)

Appraiser’s Determination

6.1(c)

Arbitrator

6.10(a)

Business Day

6.17(c)

Class A Units

First paragraph

Class B Units

First paragraph

Commission

6.17(d)

Company

First paragraph

Competitor

6.17(e)

Convertible Securities

2.2(d)(i)

Current Market Price

6.17(f)

Default Rate

6.17(g)

EBITDA

6.17(h)

Energy Services Agreement

6.17(i)

Equity Value

6.17(j)

Exchange Act

4.1(e)

Exchange Notice

1.3(b)

Exercise Notice

1.3(a)

Exercise Price

First paragraph

Expiration Date

First paragraph

Fair Market Value

6.17(k)

Filing Date

6.10(b)

Gaming Authority

6.17(l)

Gaming Laws

6.17(m)

Holder

First paragraph

Indebtedness

6.17(n)

Investor Rights Agreement

5.1(a)

Liquidity Event

6.17(p)

Management Pool

2.2(d)(vi)

Market Price

6.17(q)

Mecca Options

6.17(r)

 

28


--------------------------------------------------------------------------------


 

Member

2.2(d)(iv)

Membership Interests

Second paragraph

Net Debt

6.17(s)

Net Income

6.17(t)

Office

1.1

OpBiz

6.17(u)

Options

2.2(d)(i)

Purchase Agreement

First paragraph

Put Demand Date

3.1(a)

Put Demand Period

3.1(a)

Put Payment Date

3.1(a)

Put Period

3.1(a)

Put Right

3.1(b)

Put Securities

3.1(a)

Qualified Public Offering

6.17(v)

Redemption Price

6.17(w)

Relevant Date

2.2(d)

Required Interest

2.2(d)(iv)

Securities Act

4.1(e)

Warrant

First paragraph

Warrant Register

1.1

Warrant Interests

First paragraph

 


(B)           EXCEPT AS OTHERWISE SPECIFIED HEREIN, ALL REFERENCES HEREIN:

(I)          TO ANY PERSON OTHER THAN THE COMPANY, SHALL BE DEEMED TO INCLUDE
SUCH PERSON’S SUCCESSORS AND ASSIGNS;

(II)         TO THE COMPANY SHALL BE DEEMED TO INCLUDE THE COMPANY’S SUCCESSORS;
AND

(III)        TO ANY APPLICABLE LAW DEFINED OR REFERRED TO HEREIN, SHALL BE
DEEMED REFERENCES TO SUCH APPLICABLE LAW AS THE SAME MAY HAVE BEEN OR MAY BE
AMENDED OR SUPPLEMENTED FROM TIME TO TIME.


(C)           WHEN USED IN THIS WARRANT, THE WORDS “HEREIN”, “HEREOF’ AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL REFER TO THIS WARRANT AS A WHOLE
AND NOT TO ANY PROVISION OF THIS WARRANT, AND THE WORDS “SECTION” AND “EXHIBIT”
SHALL REFER TO SECTIONS OF, AND EXHIBITS TO, THIS WARRANT UNLESS OTHERWISE
SPECIFIED.


(D)           WHENEVER THE CONTEXT SO REQUIRES THE NEUTER GENDER INCLUDES THE
MASCULINE OR FEMININE, AND THE SINGULAR NUMBER INCLUDES THE PLURAL, AND VICE
VERSA.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

29


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this certificate to be executed by
its duly authorized officer as of the date first written above.

MEZZCO, L.L.C.,

 

a Nevada limited liability company

 

 

 

 

By: EQUITYCO, L.L.C.,

 

 

a Nevada limited liability company, its sole member

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:  Manager

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF EXERCISE NOTICE

[To be executed only upon exercise of Warrant pursuant to Section 1.3(a)]

To MezzCo, L.L.C.

The undersigned registered Holder of the within Warrant hereby irrevocably
exercises such Warrant for, and purchases thereunder,      [Class A Units/Class
B Units] (“Warrant Interests”) and herewith makes payment of $         
therefor, and requests that the certificates for such Warrant Interests be
issued in the name of, and delivered to                                  , whose
address is                                                       .

Dated:

 

 

 

 

 

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of Warrant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(City)

(State)

 

(Zip Code)

 

 

 


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF EXCHANGE NOTICE

[To be executed only upon net exchange of the Warrant pursuant to Section
1.3(b)]

To MezzCo, L.L.C.

The undersigned registered Holder of the within Warrant hereby irrevocably
exchanges such Warrant with respect to       [Class A Units/Class B Units]
(“Warrant Interests”) which such Holder would be entitled to receive upon the
exercise hereof, and requests that the certificates for such membership
interests be issued in the name of, and delivered to
                                   , whose address is
                                      .

Dated:

 

 

 

 

 

 

 

(Signature must conform in all

 

 

name

 

respects to name of Holder as

 

 

 

 

specified on the face of Warrant)

 

 

Warrant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(City)

(State)

 

(Zip Code)

 

 

 


--------------------------------------------------------------------------------